 



Exhibit 10.5
Execution Version
COAL SUPPLY AGREEMENT
     This Coal Supply Agreement (this “Agreement”) is made and entered into as
of October 22, 2007 (the “Execution Date”) by and between COALSALES, LLC, a
Delaware limited liability company (“COALSALES”), and PATRIOT COAL SALES LLC, a
Delaware limited liability company (“Patriot”).
RECITALS:

A.   COALSALES and Tennessee Valley Authority (“End Customer”) have entered into
that certain Contract for the Purchase and Sale of Coal dated June 1, 2006 (as
amended through the Execution Date and as the same may be amended after the
Execution Date, the “End Customer Contract”) pursuant to which COALSALES
supplies coal to End Customer.

B.   Patriot operates the Highland Mine/Reserve in Henderson, Kentucky, which is
designated as an approved source under the End Customer Contract; and such mine
has supplied coal to COALSALES to enable COALSALES to fulfill its supply
obligations under the End Customer Contract.

C.   Immediately prior to the Effective Date (which, for purposes hereof, shall
be October 31, 2007, and, when relevant, 11:59 p.m. on such date), COALSALES and
Patriot were both indirect subsidiaries of Peabody Energy Corporation.
Commencing on or after the Effective Date, as a result of a spin-off
transaction, Patriot will no longer be an indirect subsidiary of Peabody Energy
Corporation.

D.   It is the intent of the parties to allow COALSALES to continue to meet its
obligations under the End Customer Contract with respect to Quality A coal (as
defined in Section 3.3) by purchasing Quality A coal from Patriot in accordance
with the terms and conditions of this Agreement, including the Incorporated End
Customer Contract (as hereinafter defined), except where expressly provided
otherwise in this Agreement.

AGREEMENT:
     NOW, THEREFORE, COALSALES and Patriot agree as follows:
1. INCORPORATION OF TERMS OF END CUSTOMER CONTRACT

  1.1   Incorporation of Terms of End Customer Contract. A copy of the
applicable terms of the End Customer Contract as amended through the Execution
Date (hereinafter, the “Incorporated End Customer Contract”) is attached hereto
as Exhibit A. It is the intent of the parties that except where expressly
provided otherwise in this Agreement, the terms and conditions of the
Incorporated End Customer Contract (including the rights, obligations and
benefits of each party thereto) shall apply to Patriot as if Patriot were named
as the “Contractor” thereunder and to COALSALES, as if COALSALES were named as
“TVA” thereunder. Accordingly, the text of the Incorporated End Customer
Contract is hereby incorporated by reference into this Agreement, with the same
force and

-1-



--------------------------------------------------------------------------------



 



effect as if such text were fully set forth herein, subject to the modifications
thereto set forth below.

  1.2   No Assignment or Privity. For the avoidance of doubt, this Agreement
does not constitute a subcontract, delegation or assignment by COALSALES of the
End Customer Contract, and there will be no privity of contract between End
Customer and Patriot under or in respect of the End Customer Contract.     1.3  
Communications For Scheduling, Transportation, and Related Activities. COALSALES
shall retain the responsibility for all communications with End Customer and for
the coordination of all deliveries under the End Customer Contract. Patriot
shall not have any communications with End Customer in regards to this Agreement
and the End Customer Contract unless COALSALES specifically authorizes such
communication. To the extent copies of any written communications under the End
Customer Contract in connection with scheduling, transportation and related
activities are required by Patriot to perform its obligations hereunder,
COALSALES shall provide Patriot with copies of such communications.     1.4  
Assumption of Rights, Remedies, Responsibilities and Obligations. In furtherance
of the foregoing, Patriot hereby assumes toward COALSALES all obligations and
responsibilities with respect to Quality A coal (as hereinafter defined) that
COALSALES has under the Incorporated End Customer Contract toward End Customer;
and COALSALES will have the benefit of all rights and remedies against Patriot
with respect to Quality A coal that End Customer has against COALSALES under the
Incorporated End Customer Contract, in each case subject to the modifications
set forth below. Likewise, COALSALES hereby assumes toward Patriot all
obligations and responsibilities with respect to Quality A coal that End
Customer has toward COALSALES under the Incorporated End Customer Contract; and
Patriot will have the benefit of all rights and remedies with respect to Quality
A coal against COALSALES that COALSALES has against End Customer under the
Incorporated End Customer Contract, in each case subject to the modifications
set forth below. For the sake of clarity, the terms and conditions of the
Incorporated End Customer Contract, as modified by the body of this Agreement,
will apply to Quality A coal that is resold by COALSALES to any third party. In
addition, at COALSALES request, Patriot shall continue to honor current
practices at the Highland Mine regarding the preparation and handling of Quality
A coal and reporting of coal quality for shipments to End Customer under this
Agreement.     1.5   Conflicting Terms. If there is a conflict or inconsistency
between a provision of the Incorporated End Customer Contract with respect to
Quality A coal and a provision of the body of this Agreement, the provision of
the body of this Agreement will control. If there is a conflict or inconsistency
between a provision of the End Customer Contract with respect to Quality A coal
applicable to Patriot under this Agreement and a provision of the body of this
Agreement, the provision of the body of this Agreement will control.

-2-



--------------------------------------------------------------------------------



 



  1.6   Legal Proceedings. In addition to all other rights and remedies
available under this Agreement, including the Incorporated End Customer
Contract, the following shall apply solely with respect to Quality A coal:

  (a)   COALSALES will use commercially reasonable efforts to defend its rights
against End Customer under the End Customer Contract and to pursue all necessary
legal action to enforce its rights against End Customer under the End Customer
Contract; provided, however, that COALSALES shall have the right, in its sole
discretion, to determine whether or not it will pursue or defend a given legal
action; and in the event COALSALES determines not to pursue or defend a given
legal action, it shall notify Patriot of such determination. COALSALES agrees
that in the course of defending or pursuing its rights against End Customer
under the End Customer Contract that it will exercise commercially reasonable
efforts to avoid taking any actions that it knows or would reasonably be
expected to know would be detrimental to Patriot without first advising Patriot
of such actions. Notwithstanding the foregoing, however, nothing in this
Section 1.6(a) will be construed to limit any right that Patriot may have
against COALSALES under this Agreement as a result of such action by, or
inaction of, COALSALES.     (b)   If the parties are co-defendants in any legal
proceeding arising out of the End Customer Contract, the parties agree to work
together in good faith and in the spirit of mutual cooperation to defend such
action in a manner beneficial to both parties, provided, that each party shall
have the right to engage counsel of its choosing, and will bear the costs of its
own legal defense.

2.   GENERAL MODIFICATIONS TO INCORPORATED END CUSTOMER CONTRACT

The purpose of this Agreement is to allow COALSALES to continue to meet its
obligations with respect to Quality A coal under the End Customer Contract by
purchasing coal from Patriot in accordance with the terms and conditions agreed
to hereunder. Accordingly, this Agreement will be construed and performed in
furtherance of such purpose notwithstanding that the parties may not have
adequately modified the text of the Incorporated End Customer Contract.
The following provisions of this Article 2 set forth general modifications to be
made to, and rules of construction to be applied to, the text of the
Incorporated End Customer Contract.

  2.1   Notices and Information. To the extent certain provisions of the
Incorporated End Customer Contract relating to Quality A coal require that End
Customer or COALSALES provide the other with notice within a period of two
(2) business days or less, for purposes of incorporating such requirement into
this Agreement, each party hereto shall use commercially reasonable efforts to
promptly relay

-3-



--------------------------------------------------------------------------------



 



      such notice to the other party, taking into consideration the notice
requirement under the Incorporated End Customer Contract. In all other
situations under the Incorporated End Customer Contract requiring the End
Customer to provide notice or information to COALSALES within a period of time
greater than two (2) business days, for purposes of incorporating such
requirement into this Agreement, such period of time shall be extended by two
(2) business days to account for the possibility that End Customer may not
provide such notice or information to COALSALES until the end of the specified
period, provided, however, that upon receipt of any notice given by End
Customer, COALSALES will use commercially reasonable efforts to promptly forward
such notice to Patriot. Likewise, except for any provisions under the
Incorporated End Customer Contract requiring two (2) business days’ or less
notice, whenever the Incorporated End Customer Contract requires COALSALES to
provide notice or information to End Customer within a specified period of time,
for purposes of incorporating such requirement into this Agreement, such period
of time shall be shortened by two (2) business days to enable COALSALES
sufficient time to provide the same notice or information to End Customer under
the End Customer Contract.

  2.2   Audit and Inspection Rights. The following shall apply solely with
respect to Quality A coal: Whenever the End Customer Contract grants End
Customer the right to conduct an audit or inspection of, or access to coal
production facilities, processes, books, records, or otherwise, End Customer
will be entitled, as applicable, to enforce or exercise such audit, inspection
and/or access rights against Patriot. If COALSALES has the right under the End
Customer Contract to conduct any inspections of End Customer’s books, records,
or premises, such right does not directly pass through to Patriot under this
Agreement; however, Patriot may request such inspection rights from COALSALES,
and COALSALES shall contact End Customer and use commercially reasonable efforts
to obtain End Customer’s consent to such request. In the event End Customer
refuses Patriot’s request to inspect, COALSALES shall be obligated to promptly
conduct the inspection on Patriot’s behalf and at Patriot’s sole expense, and
shall report the results of such inspection to Patriot promptly upon completion.
Notwithstanding the foregoing, this Section 2.2 does not eliminate or modify
COALSALES’ audit, inspection or access rights under the Incorporated End
Customer Contract with respect to Patriot or Patriot’s facilities, processes,
books or records.     2.3   Amendments to End Customer Contract. For the
avoidance of doubt, the parties hereto understand and agree that COALSALES shall
have the unconditional, unilateral right, in its sole discretion, to amend the
End Customer Contract in any manner contemplated by the terms and conditions
contained therein, without the prior written consent of Patriot. However, any
such amendment to the End Customer Contract will apply only as between COALSALES
and End Customer and will not amend the Incorporated End Customer Contract
without Patriot’s signed, written consent.

-4-



--------------------------------------------------------------------------------



 



  2.4   Assignment. Neither party shall assign this Agreement without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, either party may, without
the need of consent from the other party (and without relieving itself from
liability hereunder), (a) transfer, sell, pledge, encumber, or assign this
Agreement or the account, revenues or proceeds hereof in connection with any
financing or other financial arrangement; (b) transfer or assign this Agreement
to an affiliate of such party; or (c) transfer or assign this Agreement to any
person or entity succeeding to all or substantially all of the assets of such
party by way of merger, reorganization, or otherwise, provided, however, that in
each such case, any such assignee shall agree in writing to be bound by the
terms and conditions hereof, and that no such assignment shall in any way
relieve the assignor from liability or full performance under this Agreement.
The foregoing assignment rights notwithstanding, such rights shall under no
circumstances supersede, override, or violate the assignment rights in
Section 21 of the End Customer Contract, it being understood and agreed by the
parties hereto that the terms and conditions of such Section 21 shall remain in
full force and effect for so long as the End Customer Contract is effective.    
2.5   Venue and Dispute Resolution. Notwithstanding anything to the contrary set
forth in the Incorporated End Customer Contract, but subject to Article 4, venue
for the resolution of disputes between COALSALES and Patriot under this
Agreement will lie exclusively in the federal courts of jurisdiction in the
Eastern District of Missouri.     2.6   Indemnification. Each party hereto (as
the “Indemnifying Party”) shall indemnify, defend and hold harmless the other
party, its directors, officers, employees, agents and affiliates (collectively,
the “Indemnified Party”) from and against any and all suits, actions, legal or
administrative proceedings, claims, demands, actual damages, fines, punitive
damages, losses, costs, liabilities, interest, and attorneys’ fees (including
any such fees and expenses incurred in enforcing this indemnity) incurred by the
Indemnified Party arising from a breach by the Indemnifying Party of its
obligations to the Indemnified Party under this Agreement.     2.7   Liquidated
Damages and Early Termination Damages. The following shall apply solely with
respect to Quality A coal: In addition to all other rights and remedies
available under the Incorporated End Customer Contract, notwithstanding anything
in Section 1.6 of this Agreement to the contrary, to the extent liquidated
damages or early termination damages are due and payable to COALSALES under the
Incorporated End Customer Contract, any such liquidated damages or early
termination damages that are actually paid to COALSALES by End Customer under
the End Customer Contract shall be transferred by COALSALES to Patriot within
five (5) business days of receipt. The foregoing shall not apply in the event
that COALSALES elects to continue to purchase the full quantity of Quality A
coal under this Agreement after the occurrence of the event triggering the
payment of liquidated damages or early

-5-



--------------------------------------------------------------------------------



 



      termination damages. COALSALES shall use commercially reasonable efforts
to pursue all such rights and defenses on Patriot’s behalf with respect to any
liquidated damages or early termination damages that become due and owing to
COALSALES by End Customer under the End Customer Contract. If legal action is
necessary for COALSALES to pursue the foregoing rights and defenses, all legal
costs and fees incurred by COALSALES in relation thereto shall be borne by
Patriot.

  2.8   COALSALES’ Right To Market Coal. COALSALES shall have the right, in its
sole discretion, to resell to any third party coal purchased from Patriot under
this Agreement. It is understood and agreed that if COALSALES elects to resell
such coal, it shall have the right to claim force majeure under this Agreement
with respect to such resold coal; provided that deficiencies in Quality A coal
shall be made up by COALSALES, subject to a mutually agreed schedule. If Patriot
claims a force majeure event, then notwithstanding the terms of the Incorporated
End Customer Contract, COALSALES has the right to require that Patriot make up
deficiencies in Quality A coal deliveries due to such force majeure event,
subject to a mutually agreed schedule, regardless of whether the quantity of
deficient Quality A coal is sold to End Customer or has been resold into the
market.

3.   SPECIFIC MODIFICATIONS TO INCORPORATED END CUSTOMER CONTRACT

The following provisions of this Article 3 set forth specific modifications to
be made to specified provisions of the Incorporated End Customer Contract. All
references to sections or pages are to sections or pages of the Incorporated End
Customer Contract, unless specifically indicated otherwise.

  3.1   Definitions. All defined terms in the Incorporated End Customer Contract
shall have the same meanings under this Agreement; and all capitalized terms
herein that are not otherwise defined shall have the meaning ascribed to them in
the Incorporated End Customer Contract, except that the term “Contract
Administrator” means COALSALES.     3.2   Section 1. (Contract Term).
Irrespective of whether or not COALSALES and End Customer exercise their
respective options to extend the term of the End Customer Contract under
Section 1 thereof, the term of this Agreement will commence on the Effective
Date and will expire on December 31, 2011, subject to earlier termination in
accordance with this Agreement.     3.3   Section 2.a. (Quantity). For the
remainder of 2007, COALSALES will purchase from Patriot, and Patriot will sell
to COALSALES, under this Agreement a total of approximately 600,000 tons of
Quality A coal from the Highland Mine Reserve. Furthermore, it is intended and
agreed by the parties that for each Contract Year thereafter, COALSALES will
purchase from Patriot, and Patriot will sell to COALSALES, 3,500,000 tons of
Quality A coal under this Agreement from the

-6-



--------------------------------------------------------------------------------



 



      Highland Mine Reserve. For purposes of this Agreement, the term “Quality
A” coal means coal provided from the Highland Mine Reserve. “Highland Mine
Reserve” means the “Highland Mine/Reserve” set forth on Exhibit I to the
Incorporated End Customer Contract.

  3.4   [Intentionally Left Blank]     3.5   Sections 3 and 4. (Scheduling;
Variations, Delays, and Interruptions in Deliveries). In addition to, but not
superseding the Incorporated End Customer Contract, for purposes of ensuring the
seamless delivery of Quality A coal, Patriot shall comply with the Contractor
(as that term is used in the Incorporated End Customer Contract) obligations
under Sections 3 and 4 of the Incorporated End Customer Contract, including,
without limitation, all requirements as to quantity, delivery, specifications,
quality, loading, transport, delivery, and establishment of a demurrage account.
All required notices and other communications related to the foregoing shall be
made directly by COALSALES within the stated notice period, and COALSALES shall
use commercially reasonable efforts to communicate same to Patriot within a
reasonable time thereafter. If End Customer reduces purchases of Quality A coal
under Section 4 of the End Customer Contract and such Section 4 has not been
materially amended after the Effective Date, COALSALES will be entitled to make
a reduction of Quality A coal required to be purchased under this Agreement.    
3.6   Section 5. (Sources). It is understood and agreed by the parties hereto
that for purposes of this Agreement, Patriot shall have no right to deliver coal
from any additional area(s) or mine opening(s) that are in the Source Area but
that are not an Authorized Source (as those terms are defined in the
Incorporated End Customer Contract, but which terms, for purposes of this
Agreement, refer solely to the Quality A coal from the Highland Mine Reserve as
described in Exhibit I of the Incorporated End Customer Contract). Such rights
to propose a new Authorized Source outside the Highland Mine/Reserve Source
Area, as more specifically set forth in Section 5 of the End Customer Contract,
shall apply solely to COALSALES. The foregoing notwithstanding, Patriot may, at
any time during the course of this Agreement, propose a new Authorized Source
for coal, and COALSALES shall have the right, in its sole discretion, to grant
or deny such request.     3.7   Section 5.e. (Affiliated Company). For purposes
of this Agreement, the reference to “Peabody Energy Corporation” in the
definition of “affiliated company” is changed to “Patriot Coal Corporation”.
Notwithstanding such change, Patriot will not ship coal from an affiliated
company unless the same is approved in writing by End Customer and COALSALES.  
  3.8   [Intentionally Left Blank]

  3.9   Section 9.f. (Quality and Specifications). If the End Customer elects to
terminate the End Customer Contract pursuant to its rights under Section 9.f

-7-



--------------------------------------------------------------------------------



 



      thereof, then COALSALES shall have the right, at its sole option, to
continue to purchase up to 3,500,000 tons of Quality A coal per year under this
Agreement for the remainder of the term of this Agreement or to concurrently
terminate this Agreement. COALSALES will use commercially reasonable efforts to
pursue all rights and defenses it may have against End Customer under the End
Customer Contract to avoid such termination of the End Customer Contract.
COALSALES will also work with Patriot in good faith to avoid such termination of
the End Customer Contract.

  3.10   Section 10. (Contract Price Adjustments). The right of Patriot to
adjust prices for Quality A coal under this Agreement shall be subject to the
following:

  (a)   If Patriot desires to pass through a price increase in accordance with
the Incorporated End Customer Contract, COALSALES shall use commercially
reasonable efforts to obtain End Customer’s consent to such adjustment. If End
Customer agrees, the Base Price under the Incorporated End Customer Contract and
the Base Price hereunder shall be adjusted accordingly.     (b)   If either
COALSALES or Patriot desires to exercise its rights under the Incorporated End
Customer Contract to pass through a price increase to End Customer, and if End
Customer rejects or disputes such proposed price increase, unless otherwise
mutually agreed by the parties, such price increase shall not take effect; and,
unless otherwise mutually agreed by the parties, neither COALSALES nor Patriot
shall have the right to terminate this Agreement, nor shall COALSALES terminate
the End Customer Contract for such cause.

  3.11   Section 10.d. (Contract Price Adjustments — Transportation). COALSALES
will not terminate this Agreement under Section 10.d of the Incorporated End
Customer Contract unless End Customer terminates the End Customer Contract under
Section 10.d thereof. If, however, End Customer does exercise such termination
rights, the parties shall meet in good faith and exercise all reasonable efforts
in an attempt to reach a mutually agreeable resolution to prevent End Customer
from terminating the End Customer Contract for such cause. If the parties are
unable to agree on a method for preventing the termination of the End Customer
Contract and End Customer terminates the End Customer Contract, then COALSALES
shall have the right, at its sole option, to continue to purchase Quality A coal
up to 3,500,000 tons per year under this Agreement for the remainder of the term
of this Agreement or to concurrently terminate this Agreement. Neither party
hereto shall have, after the effective date of such termination, any further
obligation under this Agreement to the other, provided, however, that such
termination shall not affect any rights or obligations of each party existing
under this Agreement for coal shipped or required to be shipped prior to the
effective date of said termination.

-8-



--------------------------------------------------------------------------------



 



  3.12   Section 12. (Notices). COALSALES’ address for notices will remain the
same. Patriot’s address for notices is as follows:

Patriot Coal Sales LLC
12312 Olive Boulevard, Suite 400
St. Louis, Missouri 63141
Fax:
Attention: General Counsel

  3.13   Section 13.b. (Shipping Notices — Barge Deliveries). For all
barge-delivered coal, Patriot will provide daily notifications as directed by
COALSALES for coal shipped under this Agreement at the facsimile number(s) or
email address(es) provided to Patriot by COALSALES.     3.14   Section 15.
(Payments; Invoices). All invoices shall be submitted by Patriot directly to
COALSALES at the billing address(es) provided by COALSALES (e.g. mail, facsimile
and EDI as applicable), in accordance with the same procedures governing
COALSALES’ submission of invoices to End Customer. COALSALES shall remit payment
to Patriot in accordance with the same terms and conditions under the End
Customer Contract as apply to End Customer; provided, however in the event that
End Customer disputes part or all of the invoice and remits a partial payment
only the remitted partial payment shall be due to Patriot and COALSALES in
accordance Section 1.6(a) will use all commercially reasonable efforts to
expeditiously resolve such disputes and promply remit the receipt of any
disputed payments. Patriot agrees that in the event of a payment dispute between
COALSALES and End Customer, it will cooperate fully with COALSALES and will take
all reasonable measures to assist COALSALES in resolving any issues with End
Customer relating to invoices, payment, and collection of all outstanding
amounts due from End Customer.     3.15   Section 19. (Clean Air Act). If End
Customer reduces purchases of Quality A coal under Section 19 of the End
Customer Contract, COALSALES will likewise be entitled to make a reduction of
Quality A coal required to be purchased under this Agreement.     3.16  
Section 20. (Unilateral Termination Right). The parties acknowledge that
pursuant to Section 20 of the Incorporated End Customer Contract, both COALSALES
and End Customer have the unilateral right to terminate the End Customer
Contract. Except as otherwise provided in this Agreement, neither COALSALES nor
Patriot shall exercise its unilateral right to terminate this Agreement under
Section 20 of the Incorporated End Customer Contract unless End Customer
exercises its unilateral right to terminate the End Customer Contract, in which
event COALSALES shall have the right, at its sole option, to continue to
purchase up to 3,500,000 tons per year Quality A coal under this Agreement for
the remainder of the term of this Agreement or to concurrently terminate this
Agreement.

-9-



--------------------------------------------------------------------------------



 



  3.17   Exhibit 1. The line listing the Arclar Complex and all information
related thereto does not apply to this Agreement.     3.18   General Long Term
Contract Conditions, Section 6 (Officials). Section 6 of the General Long Term
Contract Conditions, which is an attachment to the Incorporated End Customer
Contract, does not apply to this Agreement.

4.   RESOLUTION OF DISPUTES UNDER THIS AGREEMENT.

  4.1   Notice of Dispute. Disputes arising pursuant to this Agreement shall be
resolved in accordance with this Article 4. Either party may invoke the
procedures of this Article 4 by written notice to the other party claiming the
existence of a dispute and describing the nature of that dispute (the “Dispute
Notice”).     4.2   Resolution of Disputes. Any dispute between the parties
arising under this Agreement first shall be referred for resolution to a senior
representative of each party. Upon receipt of a notice describing the dispute,
designating the notifying party’s senior representative and indicating that the
dispute is to be resolved by the parties’ senior representatives under this
Agreement, the other party shall promptly designate its senior representative to
the notifying party. The senior representatives so designated shall attempt to
resolve the dispute on an informal basis as promptly as practicable. The parties
agree that they shall negotiate expeditiously in good faith in an effort to
resolve any disputes arising under this Agreement. In the event a dispute cannot
be resolved by negotiation within thirty (30) days after the date that the
Dispute Notice was received by the other party, or within such other period as
the parties may jointly agree, then either party may commence an action at law
or in equity to resolve such dispute.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES ON NEXT PAGE.]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, COALSALES and Patriot have executed this Agreement as
of the Execution Date.

            COALSALES, LLC
      By:   /s/ John F. Quinn, Jr.         Name:   John F. Quinn, Jr.       
Title:   Vice President        PATRIOT COAL SALES LLC
      By:   /s/ Michael V. Altrudo         Name:   Michael V. Altrudo       
Title:   President     

-11-



--------------------------------------------------------------------------------



 



Exhibit A

TABLE OF CONTENTS

             
 
           
1.
  Contract Term     4  
2.
  Quantity     5  
3.
  Scheduling     7  
4.
  Variations, Delays, and Interruptions in Deliveries     7  
5.
  Sources     11  
6.
  Base Price     12  
7.
  Sampling and Analysis     14  
8.
  Adjustments for Quality     16  
9.
  Quality and Specifications     17  
10.
  Contract Price Adjustments     22  
11.
  Remedies     25  
12.
  Notices     28  
13.
  Shipping Notices     28  
14.
  Transportation     29  
15.
  Payments, Invoices     31  
16.
  Weights     32  
17.
  Contract Administrator/Contracting Officer     33  
18.
  Disputes     33  
19.
  Clean Air Act and Other Environmental Requirements     34  
20.
  Unilateral Termination Right     34  
21.
  Permitted Assignment     35  
22.
  Warranties     35  
23.
  Contract Components     36  

-1-



--------------------------------------------------------------------------------



 



Contract                                             
Release                                              
CONTRACT FOR PURCHASE AND SALE OF COAL
     THIS AGREEMENT, is made and entered into this 1st day of June 1, 2006, by
and between TENNESSEE VALLEY AUTHORITY, a corporation organized and existing
under an Act of Congress (hereinafter called “TVA”), and COALSALES, LLC, a
Delaware limited liability company (hereinafter called “Contractor”).
WITNESSETH:
In consideration of the mutual covenants hereinafter stated, the parties hereto
agree as follows:
     Definitions: “Contract” shall mean this agreement, which shall be effective
as of June 1, 2006.
     “Contract Year” shall mean a twelve-month period beginning January 1 and
ending December 31 within the term of this Contract. However, the first year of
this Contract shall be the period of June 1, 2006 — December 31, 2006.
     “Calendar Year” shall be any period beginning January 1 and ending
December 31 within the term of this Contract.
     “Contract Quarter” shall mean any of the four quarters of a Contract Year,
i.e. January — March, April — June, etc.
     “Contract Administrator” shall be that TVA representative designated to
administer the contract on behalf of TVA.

-2-



--------------------------------------------------------------------------------



 



     “Delivery Point” shall be f.o.b. loaded in barges at Uniontown Dock (Ohio
River mile 842.9) for each ton of Quality A coal, purchased and delivered under
this Contract; or such other point as the parties may agree upon in writing for
any new Authorized Source.
     “Destination Plant(s)” shall mean TVA’s Cumberland Fossil Plant, any other
TVA fossil-fired power plant or plants, a blending facility, if the coal is to
be blended at a site remote from a TVA plant, or such other destination as TVA
may elect under Subsection 14.g. of this Contract for which the coal is
scheduled to be delivered. Coal delivered hereunder may have a Destination Plant
for blending, and one or more Destination Plants that are power plants. The
Destination Plant(s) shall be identified by TVA from time to time.
     “Shipment” shall mean for Quality A coal three (3) tows of five (5) barges
per tow.
     1. Contract Term:
          Deliveries shall commence on June 1, 2006 (“Delivery Commencement
Date”) and shall continue for ten (10) years and seven (7) months from said
Delivery Commencement Date unless terminated earlier by agreement or as
otherwise provided for herein. Provided, however, this Contract may be reopened
by either party on or before January 1, 2011 for the purpose of renegotiating
price and other terms and conditions or for the sole purpose of terminating
deliveries. The party desiring to exercise such reopener shall give the other
party written notice no later than January 1, 2011 and may, but shall not be
required to, specify the purpose of such reopening. Nothing herein is intended
to require a party who has commenced renegotiations hereunder to continue such
renegotiations if, for any reason, such party determines it is not in its
interests to do so. If the reopener provision has been exercised, this Contract
will terminate on December 31, 2011 unless TVA and the Contractor have mutually
agreed in writing by July 1, 2011 to continue this Contract. Neither party shall
be under any obligation or liability to continue this Contract beyond said
termination or have any liability for refusing to do so, if either party desires
to terminate deliveries in accordance herewith. The Contract Administrator’s
agreement to any modification arising out of any renegotiations (including
contract extension) shall be subject to approval

-3-



--------------------------------------------------------------------------------



 



by TVA’s Board of Directors and/or an authorized TVA officer or such officer’s
designee. Contractor’s agreement to any modification arising out of any
renegotiations (including contract extension) shall be subject to approval by
Contractor’s Board of Directors and/or an authorized officer.
     2. Quantity:
          a. The quantity of coal to be sold and purchased hereunder during each
Contract Year shall be as follows:

          Contract Year   Quality A
2007
    3,500,000  
2008
    3,500,000  
2009
    3,500,000  
2010
    3,500,000  
2011
    3,500,000  

All tons shall be priced at the applicable Base Price outlined in Section 6,
Base Price, herein.
     Except in the case of any failure to deliver that is excused under
Section 4 herein, TVA may exercise the remedies afforded it under Section 11,
Remedies, or as otherwise provided by law, in the event Contractor fails to
deliver coal as provided in this Section 2 or Section 3, Scheduling; provided,
however, in lieu of other remedies, TVA may elect to reschedule for delivery any
deficiencies. This rescheduled coal shall be delivered in accordance with the
provisions of this contract and at the price in effect at the time during which
such deficiencies occurred.
          b. Excluding Contract Year 2006, the base tonnage of coal to be
delivered each calendar month shall be approximately two hundred ninety thousand
(290,000) tons, subject however, to the other provisions provided for in this
Contract and a mutually agreeable monthly delivery schedule. Such monthly
delivery schedule shall not vary by more than five percent unless agreed to by
TVA.
     This Contract is not and shall not be construed as a “requirements
contract” for all of TVA’s coal requirements for any Destination Plant. TVA
reserves the right to purchase coal from other coal suppliers

-4-



--------------------------------------------------------------------------------



 



in any amount during the term of this Contract; provided, however, such
purchase(s) do not adversely impact Contractor’s right to supply approximately
290,000 tons per month.
     3. Scheduling:
          a. Contractor agrees to load railroad trains or barging companies’
barges at Contractor’s loading point in accordance with the terms and conditions
of TVA’s barge transportation agreement(s). TVA shall provide the Contractor
with a summary of the appropriate parts of the rail carrier or barge
transportation agreement that pertain to the responsibilities of Contractor. TVA
shall not unreasonably change such terms and conditions that materially impact
Contractor’s operations without the prior written consent of Contractor, which
shall not be unreasonably withheld or delayed. TVA shall be responsible for
coordinating all deliveries under this Contract with coal deliveries of its
other contractor(s) for the purposes of establishing a uniform delivery schedule
for placement at either transloading and blending docks or TVA plants.
          b. Whether TVA or Contractor contracts for transportation services
necessary to transport coal purchased and sold hereunder to the transloading or
blending facilities or the Destination Plants, unless otherwise agreed, it shall
be Contractor’s obligation to have coal ready for loading and TVA’s
responsibility to make timely arrangements for scheduling of transportation
equipment for moving the coal at the scheduled rate of delivery. Contractor
shall be responsible for any demurrage that accrues at the loading point
resulting from Contractor’s delay in loading barges. Likewise, TVA shall be
responsible for any demurrage that accrues at the blending facilities or the
Destination Plants resulting from TVA’s delay in unloading barges.
     4. Variations, Delays, and Interruptions in Deliveries:
          a. Time of delivery is of major importance to both parties. Either
party shall immediately notify the other party of any expected deviation from
the delivery schedule established in accordance with Section 2, Quantity, and
Subsection 3.a. of this Contract, and of the cause and extent of deviation,
except in the case of variations in quantity from schedule of up to five percent
(5%) per month.

-5-



--------------------------------------------------------------------------------



 



          b. Subject to the conditions hereinafter stated, neither party shall
be liable to the other for failure to mine, deliver, take, or unload coal as
provided for in this Contract if such failure was due to supervening causes
beyond its control and not due to its own negligence, and which cannot
reasonably be overcome by the exercise of due diligence. Such causes shall
include by way of illustration, but not limitation: acts of God or of the public
enemy; insurrection; riots; labor strike, labor lockout, labor slowdown or other
labor difficulties arising in connection with labor negotiations or disputes;
nuclear disaster; partial or total outages of coal-fired units (including
consideration of economic dispatch of TVA’s Cumberland plant); floods;
accidents; major breakdown of equipment or facilities (including emergency
outages of equipment or facilities to make repairs to avoid breakdowns thereof
or damage thereto); fires; industry-wide shortages of carriers’ equipment;
embargoes; orders or acts of civil or military authority; or industry-wide
shortages of materials and supplies. Nor shall TVA be obligated to take coal
hereunder at a Destination Plant so long as such causes wholly or partially
prevent the transloading and/or blending of the coal or wholly or partially
prevent the handling, unloading, stockpiling, or burning of coal at the
Destination Plant to which deliveries are consigned at the time the cause
occurs, in which case, TVA shall have the right but not the obligation to
consign deliveries to another plant or facility not affected by the excusable
cause. The refusal of either party to settle a permanent or temporary labor
strike, lockout, slowdown, dispute or other labor difficulties on terms other
than it considers satisfactory, shall be considered an excusable cause under
this paragraph. Either party shall have the right, but not the obligation, to
request the other party to make up any tonnage not delivered in accordance with
this section and the non-requesting party shall have the right, but not the
obligation to agree to the requesting party’s request.
     In the event of partial failure to deliver, take, or unload which is
excusable under this subsection b, the parties shall prorate deliveries or
receipts of coal in substantially the same proportion based upon contractual
commitments, (e.g. a fifty percent (50%) reduction in receiving or production
capacity would result in a fifty percent (50%) reduction in scheduled deliveries
for each supplier or consumer). Similarly, for coal delivered under this
contract consigned to multiple Destination Plants, the partial failure to take
or unload coal at one of the Destination Plants that is excusable under this
subsection b shall result in a pro rata reduction in the tonnage scheduled for
such Destination Plant under this contract at the time of the

-6-



--------------------------------------------------------------------------------



 



commencement of the supervening cause in substantially the same proportion as
the reduction in total receipts at such Destination Plant resulting from the
supervening cause. However, the parties shall not be obligated to prorate a
reduction in receipts or deliveries under coal supply contracts not affected by
the failure because they have different modes of delivery or have substantially
different quality requirements, or because their scheduled delivery dates are
not affected by the failure. During the periods TVA may experience such failures
to take or unload coal, Contractor shall be permitted to sell such coal normally
intended for TVA. In the case of the period which Contractor may experience such
failures to deliver coal, TVA may purchase replacement coal. The disabling
effects of such failures to deliver, take, or unload coal shall be corrected by
the party experiencing such failure as soon as and to the extent reasonably
practicable.
     If a party’s excused failure to deliver or receive coal in amounts
substantially in conformance with the schedule established under Section 2,
Quantity, and Subsection 3.a. continues for a period exceeding one-hundred
eighty (180) consecutive days, the other party may terminate this contract. In
the event of such a termination, neither party shall have any further liability
to the other except for those liabilities which may have accrued with respect to
performance or defaults prior to said termination.
          c. TVA, by providing at least forty-five (45) days’ prior written
notice to Contractor, shall have the right to refuse any shipments otherwise
scheduled for delivery to a Destination Plant during extended plant maintenance
or repair periods at such Destination Plant. TVA will make a good faith effort
to ensure, to the extent practicable, that any reductions in shipments by
Contractor are not unreasonably disproportionate to any reduction in shipments
by other vendors supplying coal to the Destination Plant during such period. The
shipments missed during such period may, at Contractor’s election be made up on
a delivery schedule mutually agreed to by both parties, with the base price of
such makeup deliveries being the base price in effect at the time of delivery.
          d. Any written notice and information provided by a party claiming an
event of Force Majeure to the non-claiming party under this Section 4 shall be
submitted to the non-claiming party in writing and accompanied by and attached
to a Certificate of Force Majeure Information (“Certificate”), using the format
set forth below, and executed by an authorized representative of the claiming
party:

-7-



--------------------------------------------------------------------------------



 



CERTIFICATE OF FORCE MAJEURE INFORMATION
TVA CONTRACT NO. [Insert Contract Number] (the “Contract”)
     I, [ insert name ], hereby certify that:
     (i) I have prepared and submitted the attached Notice of Force Majeure in
good faith and based upon facts and circumstances known personally to me;
     (ii) to the best of my knowledge and belief, the information contained in
the attached Notice is, as of the date of this Certificate, accurate, complete,
not misleading, and can be verified by supporting information currently in my
possession or in the possession of other employees or officers of [insert
company name] and nothing has been omitted from the attached Notice the
inclusion of which is necessary for the information contained in the attached
Notice to be accurate, complete, and not misleading;
     (iii) to the best of my knowledge and belief, the failure to deliver or
accept coal as provided in the Contract is due to supervening causes beyond the
control of the claiming party (TVA or Contractor), and cannot be reasonably
overcome by the exercise of due diligence by the claiming party; and
     (iv) I am duly authorized to execute and submit this Certificate and
attached Notice.
For the purposes of this certification, the term “Force Majeure” refers to the
conditions and causes set forth in Subsection 4.b. of the Contract, and the term
“Notice” refers to the written notice described in Subsection 4.d. of the
Contract.

         
 
       
 
 
 
Name    
 
       
 
       
 
  Title    
 
       
 
       
 
  Company    
 
       
 
       
 
  Date of Execution    

-8-



--------------------------------------------------------------------------------



 



          e. Failure to submit a Certificate of Force Majeure Information,
failure to duly execute such Certificate, or failure to otherwise submit such
Certificate in proper form to the non-claiming party shall be deemed a waiver by
the claiming party of all rights under this Section 4 with respect to such coal
or such tonnage scheduled for delivery prior to the date such Certificate is
actually furnished or is actually furnished in proper form and duly executed.
          f. Claiming party shall notify the non-claiming party, in writing, if
the claiming party learns that any certification submitted under Subsection 4.d
was erroneous when submitted or has become erroneous by reason of changed
circumstances or other cause.
          g. Claiming party shall quantify and notify the non-claiming party, in
writing, within forty-five (45) days after the end of the Force Majeure event as
to the impact of the Force Majeure event on future deliveries.
     5. Sources:
          a. The source(s) of coal delivered under this Contract are of major
importance to TVA. The provisions of this Contract pertaining to coal quality
and quantity requirements, price adjustments, federal and state legislation, and
other matters are directly related to the source(s) of coal. As used in this
Section 5, “Source Area” shall mean the total coal reserve areas outlined in
Exhibit I; provided, that, within the Source Area, only the area(s) for
surfaced-mined coal or mine opening(s) (for underground-mined coal) covered by
the mining permit(s) listed in Exhibit I is an “Authorized Source” of coal for
delivery under this Contract. The mine area(s) and/or opening(s) located within
the Source Area shown on the Specific Location Maps(s), but not covered by the
mining permit(s) listed in Exhibit I may become an Authorized Source under the
following procedures as mining progresses and the appropriate permit(s) and
license(s) are obtained. Contractor shall notify TVA in writing at least
forty-five (45) days in advance of its intention to deliver coal from any
additional area(s) or mine opening(s) that is in the Source Area but which is
not then authorized. TVA may approve such proposed source, provided, in TVA’s
reasonable judgment, the proposed source is capable of meeting the requirements
of this contract. TVA reserves the right to require Contractor to furnish any
information TVA deems reasonably necessary bearing on the ability of the
source(s) to meet the quality requirement(s) of this Contract.

-9-



--------------------------------------------------------------------------------



 



          b. Contractor shall as soon as reasonably possible notify TVA in
writing of any events affecting the size or location of the Authorized
Source(s). All Authorized Sources under this Contract shall substantially be in
compliance with the Federal Mine Safety and Health Act of 1977, as amended, and
regulations issued under such laws and all Federal and State reclamation laws
and regulations. If Contractor fails to comply with this requirement, whether or
not coal from such Authorized Source is then being delivered hereunder, TVA may
exercise its rights under Section 11, Remedies.
          c. Contractor expressly assumes the risk that the Authorized Source(s)
will permit the mining and production of coal in such quantities and of such
quality as will meet the requirements of this Contract. Coal shall not be
delivered from any other source(s), or shipped from any other origin(s), or
mined by any other producer(s) or subcontractor(s), unless authorized by TVA in
writing prior to delivery.
          d. Regardless of the cause of or reason for a request by Contractor to
approve a new Authorized Source outside the Source Area, TVA shall be under no
obligation to approve the tendered source as an Authorized Source, and TVA may
withhold its approval on any basis or bases that TVA may deem appropriate,
including purely economic considerations.
          e. Notwithstanding the above restrictions concerning TVA’s right to
approve a proposed new Authorized Source, with advance notice submitted in
writing to TVA, the Contractor may, from time to time, and at no additional cost
or expense to TVA, ship coal from its affiliated companies under this Contract.
For purposes of this subsection 5.e., an affiliated company must be at least
fifty-one percent (51%) owned by Peabody Energy Corporation if coal is to be
shipped from its mine(s) in order to fulfill the requirements under this
Contract. Coal may be shipped from an affiliated company in order to meet the
requirements of the Contract only after Contractor notifies TVA in writing that
it intends to ship from an affiliated company and the name of the proposed
affiliated company. Coal that is shipped from affiliates must conform to the
specifications in Section 9, Quality and Specifications and the other
requirements of this contract.
     6. Base Price:
          a. The Base Price shall be the FOB barge price at the Delivery Point
paid by TVA to Contractor. Calendar year pricing for Quality A tons is as
follows or as adjusted under the reopener provision in Section 1:

-10-



--------------------------------------------------------------------------------



 



              Quality A Calendar Year   Base Price per Ton
2007
  $ 31.62  
2008
  $ 32.26  
2009
  $ 32.90  
2010
  $ 33.56  
2011
  $ 34.23  

The Base Price above shall be adjusted according to the price adjustment
provisions in this Agreement (rounded to the nearest hundredth) and shall be
referred to herein as the “Adjusted Base Price.”
          b. [Not Applicable]
     7. Sampling and Analysis:
          a. Contractor’s samples shall be used for the quality adjustment(s)
for each quarter under Section 8, Adjustments for Quality, provided all samples
for such quarter meet all criteria below:
     (i) Ninety-five percent (95%) of shipments shall have been sampled and
analyzed in accordance with the methods described in the latest published
edition of the Annual Book of ASTM Standards, volume 05.06. Samples must have
been collected utilizing mechanical systems meeting ASTM D 7256 / D 7256 M-06
Type I, Condition B, , which have been shown to be free of bias within the past
year. The bias testing procedure and precision used must be approved by TVA.
Systems will be subject to a critical inspection according to ASTM D4702 prior
to approval.
Analysis procedures used should be as follows unless otherwise approved in
writing by TVA:

     
Parameter
  Method
Residual Moisture
  ASTM D 3173 or 5142
Ash
  ASTM D 3174 or 5142
Sulfur
  ASTM D 4239
Btu
  ASTM D 5865

Note if ASTM D 3173 is used for Residual Moisture, ASTM D 3174 must be used for
Ash. Conversely, if ASTM D 5142 is used for Residual Moisture, ASTM D 5142 must
be used for Ash.
     (ii) Sample analysis and other data required by TVA to match data with
shipment shall be provided to TVA in a format approved by TVA.

-11-



--------------------------------------------------------------------------------



 



     (iii) The lot size for each sample shall be by barge for barge coal, by
trainload for rail
     coal, and by daily delivery for truck coal.
     (iv) Analysis for each sample shall have been received by TVA by electronic
data interchange within seven (7) days of collection of said sample.
     (v) The sampling system shall be located in an area acceptable to TVA such
that the sample collected for shipment is collected only from coal that is
loaded for said shipment. If Contractor fails to sample ninety-five percent
(95%) and TVA samples twenty percent (20%) or more of the tonnage received, and
if any of Contractor’s samples for the affected quarter do not meet all of the
above criteria, TVA samples shall be used for said quarterly adjustment(s). If
TVA samples less than twenty percent (20%) of the tonnage received and any of
Contractor’s samples do not meet all of the above criteria, no adjustment for
quality will be made for said quarter.
          b. In the event Contractor’s mechanical sampling system is not
operating due to mechanical, electrical, or operational failure, Contractor
shall notify TVA and the parties shall agree upon an alternative method of
sampling.
          c. Contractor agrees to ensure that all sampling equipment is properly
maintained and adjusted so that each sample taken is proportionate and
representative of the coal delivered. TVA or its designated representative may
observe any sampling or sample preparation performed by Contractor. Contractor
shall furnish the results of bias tests on the sampling system, and the results
must be acceptable to TVA. The sample system shall be bias tested at least every
twelve (12) months.
          d. Contractor shall prepare the samples in accordance with ASTM D 2013
and shall divide such samples into three splits and place in suitable airtight
containers. Contractor will analyze the first split and fax the results to the
Contract Administrator who administers this Contract for TVA and to the Coal
Records Clerk and Yard Operations Supervisor at the Destination Plant. Except as
provided below, the Contractor’s results obtained on this first split will be
utilized by TVA to determine whether or not the coal covered by the sample will
be unloaded at the Destination Plant. TVA reserves the right not to unload coal
at the Destination Plant until after the appropriate analysis is received.
Contractor shall be responsible for any demurrage charges incurred by TVA as a
result of failure to transmit the analyses when and as required. TVA may reject
coal based on these analyses. Within twenty-four (24) hours of

-12-



--------------------------------------------------------------------------------



 



barge loading, Contractor shall send the second split identified by such sample
number directly to an independent laboratory (to be agreed upon by TVA and
Contractor) by expedited delivery for analysis. The analysis results obtained
from the second split shall supersede the first split sample results and will be
utilized for all contract purposes, and determining the price adjustment
required to compensate for the difference between the quality of the coal
actually shipped and the contract guaranteed analysis. The third split (“referee
sample”) will be retained by Contractor for a minimum of sixty (60) days to be
analyzed by the second independent laboratory (to be agreed upon by TVA and
Contractor) in the event of a disagreement between the parties regarding the
results obtained on either of the other two splits. If the results of the
referee analysis indicate the analysis was improperly performed or the results
of the referee analysis are not within ASTM reproducibility limits with the
first independent laboratory results, then the referee analysis result will be
conclusive between the parties in regard to the analysis of the sample in
question. The cost of any such referee analysis shall be borne by the party that
requested it, provided that if adjustment is made, then the cost of any such
analysis shall be equally shared by both parties.
     8. Adjustments for Quality:
          a. As used in this Section 8, a “Quarterly Average Value” shall mean
the weighted average value of the appropriate quality component determined from
all samples collected and analyzed in accordance with Section 7 during a
calendar quarter based, on the tonnage, number of railcars, or barges
represented by the samples. Quarterly Average Values and adjustments for quality
will be calculated separately for Quality A Coal and Quality B Coal.
          b. For the coal accepted in each Contract Quarter, an adjustment,
calculated to the nearest cent per ton and using the Base Price shall be applied
to the contract price to account for variations in the Quarterly Average Value
for as-received Btu/lb compared to the Typical Analysis for as-received Btu.
This adjustment shall in no way be affected by contract price adjustments under
Section 10, Contract Price Adjustment hereof. (See Exhibit II for example of
calculations.)
          c. For the coal accepted in each Contract Quarter, an adjustment,
calculated to the nearest tenth of a cent per ton at a rate of either (1) $0.19
per ton (decrease) for each percentage point the Quarterly Average Value for ash
(as-received basis) exceeds the Typical Analysis for ash, or (2) $0.19 per ton
(increase) for each percentage point the Quarterly Average Value for ash (on an
as-

-13-



--------------------------------------------------------------------------------



 



received basis) is less than the Typical Analysis for ash, shall be applied to
the contract price . The calculation shall be prorated to cover any fractional
percentage. (See Exhibit II for example of calculations.)
          d. For the coal accepted in each Contract Quarter, an adjustment,
calculated to the nearest tenth of a cent per ton a rate of either (1) $0.11 per
ton (decrease) for each percentage point the Quarterly Average Value of moisture
exceeds the Typical Analysis for Moisture, or (2) $0.11 per ton (increase) for
each percentage point the Quarterly Average Value for Moisture is less than the
Typical Analysis for Moisture, shall be applied to the contract price. The
calculation shall be prorated to cover any fractional percentage. (see
Exhibit II for example of calculations.)
          e. For the coal accepted in each Contract Quarter, an adjustment,
calculated to the nearest cent per ton at a rate of either (1) $0.25 per ton
(decrease) for each tenth (1/10) of a pound per million BTUs the Quarterly
Average Value of sulfur dioxide exceeds the Typical Analysis for sulfur dioxide,
or (2) $0.25 per ton (increase) for each (1/10) of a pound per million BTUs the
Quarterly Average Value for sulfur dioxide is less than the Typical Analysis for
sulfur dioxide, shall be applied to the contract price. The calculation shall be
prorated to cover any fractional amount tenth (1/10) of a pound. (See Exhibit II
for example of calculations.)
          f. Within sixty (60) days after the end of each calendar quarter, TVA
shall submit to Contractor a report showing the quarterly Average Values and any
adjustments determined under this Section 8 of the contract. The number of tons
of coal received by TVA which are subject to adjustment shall be multiplied by
said adjustments, and any resulting amount shall be paid promptly (or credited
to the extent of any offsetting debit) to the party to whom it is due. The
assessment of adjustments in accordance with the foregoing does not in any way
impair TVA’s rights under the contract or at law with respect to any failure by
Contractor to meet the Typical Analysis that gives rise to such adjustments.
     9. Quality and Specifications:
          a. All Quality A coal mined and delivered under this Contract shall
conform to the following Typical Analysis for Quality A coal on a quarterly
average as determined by sampling and analyses performed in accordance with
Section 7, Sampling and Analysis: (see next page)

-14-



--------------------------------------------------------------------------------



 



TYPICAL ANALYSIS FOR QUALITY A COAL

                          TYPICAL         REJECTION/SUSPENSION       ANALYSIS
(1)         SPECIFICATIONS (3)  
 
                   
Lbs of SO2 per million Btu (2)
  5.20 lbs    Not more than   5.2 lbs 
 
                   
Total Moisture
    13.0 %   Not more than     13.0 %
 
                   
Sulfur (as-received) maximum
    3.013 %   Not more than     3.44 %
 
                   
Ash (as received)
    10.00 %   Not more than     13.00 %
 
                   
Btu/lb (as-received)
    11,300     Not less than     11,000  
 
                   
Ash fusion temperature reducing atmosphere Initial
    — ºF    Not [more/less] than     — ºF 
 
                   
Softening (Spherical) Min.
    2050 ºF    Not [more/less] than     1950 ºF 
 
                   
Fluid
    — ºF    Not [more/less] than     — ºF 
 
                   
Volatile Matter (dry basis) Min.
    32 %   Not less than     30 %
 
                   
Grindability
    50     Not less than     50  
 
                   
(Hardgrove Index) Min.
                   
 
                   
Chlorine (dry basis) Max.
    0.29 %   Not more than     0.29 %

 

(1)   The Typical Analysis shall be used for the quality adjustment under
Section 8.   (2)   At 97.5%   (3)   Failure to comply with any of these
specifications on a per Shipment basis shall be basis for rejections and
suspensions or termination pursuant to Subsection 9.c., 9.d. and 9.e.

          b. The coal as-received shall have a top size not greater than two
(2) inches and not less than one and one-fourth (11/4) inches, with at least
fifty percent (50%) of the production larger than one-fourth (1/4) inch, and
with at least eight-five percent (85%) of the product larger than 28 mesh
(Tyler). Such sizes shall be determined by using screens with round openings.
Coal shall not exhibit a temperature in excess of 120º F, and it shall be
substantially free from mining impurities and

-15-



--------------------------------------------------------------------------------



 



scrap such as drill bits, pieces of scrap metal or plate, plastic, rubber, rope,
cloth, wire, cable, bone, slate, earth, rock, pyrite, wood or water, which can
be kept out or removed with the exercise of reasonable care during mining,
preparation and loading. It shall be loaded in a manner that will ensure
reasonably uniform consistency as to size and quality and shall not contain
slurry pond material (washer tailings), gob pile material (mine refuse),
petroleum-coke, oxidized coal, or blends of such materials, or create excessive
amounts of dust during the unloading and transferring to storage.
          c. If any coal delivered fails to meet any of the Rejection/Suspension
Specifications stated in Subsection 9.a on the basis of visual inspection or
laboratory analysis, as applicable, TVA may reject the coal at the source,
loading point, any transloading or Destination Plant. TVA’s acceptance of any
amount of coal which does not meet these requirements shall not constitute a
waiver of any right which TVA may have under this Contract or as provided by law
on account of the delivery of such coal. In case of rejection of any coal in
accordance with this section, TVA will immediately orally notify , and follow-up
in writing, Contractor of the rejection and of the cause of rejection. In case
of coal rejected after loading, unless the cause for rejection is corrected,
Contractor shall promptly remove the coal from the carrier’s equipment, the
transloading or blending facility or from TVA premises, as the case may be, at
Contractor’s expense. Contractor shall reimburse TVA for any additional
transportation costs, demurrage, equipment repair costs, or handling expenses
incurred by TVA in connection with any such rejection. TVA shall not be under
any obligation or liability to assist Contractor in any corrective actions
required to remedy the cause for rejection.
          d. If more than 15 barges of coal within a forty-five (45) day period
fail to meet the Rejection/Suspension Specifications stated in Subsection 9.a.
(excluding SO2, Sulfur (as received), Moisture and Ash Fusion), TVA shall have
the right to refuse to accept further deliveries from that mine source until
Contractor provides reasonable assurance to TVA that Contractor will comply with
the Rejection/Suspension Specifications. Such assurance must be given in writing
within fourteen (14) business days after the beginning of such suspension. In
the event Contractor fails to provide such assurances or TVA has suspended
Contractor’s right to make further deliveries under this provision two (2) times
during any twelve (12) consecutive month period of the Contract Term, TVA shall
have the immediate right, at its option, upon the second such violation, to
terminate this Contract. In the event

-16-



--------------------------------------------------------------------------------



 



TVA does not terminate this Contract upon the second violation and accepts
future deliveries, then as to the current suspension event, TVA’s right to
terminate this Contract shall be deemed waived.
          e. If more than 15 barges of coal within a forty-five (45) day period
fail to meet the Rejection/Suspension Specifications for SO2, Sulfur (as
received), Moisture or Ash Fusion stated in Subsection 9.a, TVA shall have the
right to refuse to accept further deliveries from that mine source until
Contractor provides reasonable assurance to TVA that Contractor will comply with
the applicable Rejection/Suspension Specifications for SO2, Sulfur (as received)
Moisture or Ash Fusion as the case may be stated in Subsection 9.a. Such
assurance must be given in writing within fourteen (14) business days after the
beginning of such suspension. In the event Contractor fails to provide such
assurances or TVA has suspended Contractor’s right to make further deliveries
under this provision two (2) times during any twelve (12) consecutive month
period of the Contract Term, TVA shall have the immediate right, at its option,
upon such failure to provide assurances or the second such violation, to refuse
to accept further deliveries from that mine source for the remainder of the term
of the Contract or terminate this Contract; provided, however, in such event TVA
may waive its’ right to refuse to accept further deliveries from that mine
source or terminate the Contract under this Sub-Section 9.e. In the event TVA
does not terminate this Contract upon the second violation and accepts future
deliveries, then as to the current suspension event, TVA’s right to terminate
this Contract shall be deemed waived.
          f. If the normal operations in conformance with the design
capabilities of the Destination Plant cannot be accomplished with the coal
delivered hereunder, although the coal complies with the quality and size
requirements of this Section 9, TVA may then terminate this Contract upon thirty
(30) days prior written notice to Contractor without further recourse to either
party. In the event such a termination is pending, the Contractor shall be given
a reasonable opportunity to remedy the cause for termination, which may include
the offer of replacement coal. However, TVA is not obligated to accept offers of
replacement coal for the Destination Plant. In the case of multiple Destination
Plants, a termination under this subsection f. shall be effective only with
respect to the tonnage that would have been received at the affected Destination
Plant.
     10. Contract Price Adjustments:

-17-



--------------------------------------------------------------------------------



 



          a. The prices stated in Section 6.a. may be modified under Section(s)
10.b. or 10.d. below.
          b. (1) In the event of enactment of or amendment to a federal, state,
or county law, statute, rule, or regulation after June 1, 2006, (or in the case
of establishment of a new Base Price under Subsection d., below, after the
effective date of such new Base Price), that directly affects and changes the
cost of the mining or sale of coal delivered hereunder and is assessed on a per
ton basis, or changes a current assessment of a tax, fee, or other similar
charge that is assessed on a per ton basis and directly affects and changes the
cost of the mining or sale of coal delivered hereunder (collectively a “Law
Change”), Contractor shall notify TVA of such Law Change and supply from its
records such reasonable information to TVA showing the effect, if any, of the
Law Change upon the cost per ton of mining or sale of coal under this contract.
If a Law Change increases Contractor’s cost of mining or sale of coal provided
to TVA, a contract price increase shall, subject to Subsection 10.c., be made by
TVA for such Law Change effective retroactive to the date of the change in
Contractor’s cost of mining or sale of coal provided to TVA that is directly
attributable to such Law Change.
          If (i) a price adjustment under Subsection 10.b(1), other than one
resulting from a coal industry wide tax assessed on a per ton basis, requested
by Contractor under Subsection 10.b.(1) would result in a contract price
increase exceeding ten percent (10%) of the Base Price, or (ii) a combination of
price adjustments under Subsection 10.b(1). and/or any other provision of this
contract that collectively come into effect during any one-year period would
result in a contract increase exceeding ten percent (10%) of the Base Price,
then TVA may, at its sole discretion, elect not to pay such increase and may
terminate the contract upon sixty (60) days’ written notice given after such an
adjustment(s) is requested by Contractor. However, in lieu of termination,
Contractor may elect to forgo the Base Price adjustment of coal to cover the
increased portion of the cost above the aforementioned limit, in which case the
contract shall remain in full force and effect.
          (2) In the event of enactment of or amendment to a federal, state, or
county law, statute, rule, or regulation after June 1, 2006, (or in the case of
establishment of a new Base Price under Subsection d., below, after the
effective date of such new Base Price), that directly affects and changes the
cost of the mining or sale of coal delivered hereunder and is not assessed on a
per ton basis, or

-18-



--------------------------------------------------------------------------------



 



changes a current assessment of a tax, fee, or other similar charge that is not
assessed on a per ton basis and directly affects and changes the cost of the
mining or sale of coal delivered hereunder (also collectively a “Law Change”),
Contractor shall notify TVA of such Law Change and supply from its records such
reasonable information to TVA showing the effect, if any, of the Law Change upon
the cost per ton of mining or sale of coal under this contract. Among other
things not included in a Law Change under Subsection 10.b (1) or 10.b(2) , a Law
Change does not include: (i) a change in interpretation of an existing, new, or
amended law, statute, rule or regulation or a requirement imposed by an
inspector that is not the direct result of a Law Change, (ii) any increases in
Contractor’s general or administrative overhead costs, (iii) any increase in
property tax rate or property tax assessments; and (iv) any increase in the rate
or assessment of any corporate, income, franchise, business, employment,
advalorem (on real and personal property), royalties, or license taxes
applicable to Contractor.
          TVA shall have the right to accept or reject Contractor’s requested
price increase under this Subsection 10.b(2) within thirty (30) days of the date
of TVA’s receipt of such notice of increase. If TVA accepts Contractor’s
requested price increase, the price of all tons affected by such Law Change
shall be adjusted accordingly subject to Subsection 10.c.. If TVA rejects
Contractor’s requested price increase under Subsection 10.b.(2), Contractor may
terminate this Contract without further obligation or liability to either party
hereunder or at law by giving TVA one hundred twenty (120) days’ prior written
advance notice of such termination. However, in lieu of termination, Contractor
may elect to continue to ship tons at the applicable Base Price of coal, in
which case the contract shall remain in full force and effect.
          (3) If a Law Change increases Contractor’s cost of mining coal
provided to TVA, a contract price increase may, subject to Subsection 10.c., be
requested of TVA under Subsection 10.b(1) or Subsection 10.b(2) for such Law
Change effective retroactive to the date of the change in Contractor’s cost of
providing coal to TVA that is directly attributable to such Law Change. If a Law
Change decreases Contractor’s Cost of mining coal to be provided to TVA, a price
decrease shall be made by TVA for such Law Change effective to the date such Law
Change could be utilized to reduce Contractor’s costs whether or not Contractor
actually reduces such costs on such date.

-19-



--------------------------------------------------------------------------------



 



          c. The increase or decrease under each subsection shall be calculated
separately to the nearest one-tenth (1/10) cent per ton. Any changes (including
a recalculation of previously granted tentative price adjustment) considered
applicable by Contractor under Subsection 10.b(1) or Subsection 10.b(2) shall be
reported to TVA by Contractor with appropriate data necessary to verify the
change. Contractor must furnish such supporting evidence as may be reasonably
requested by TVA. A request for a price adjustment considered applicable to
Contractor must be submitted to TVA with appropriate documentation within one
hundred eighty (180) days of the date Contractor first incurs such cost change,
and failure to do so shall constitute a waiver of Contractor’s right to any
retroactive upward adjustment on all coal delivered prior to the submission of a
request for price adjustment with appropriate documentation.
     Contractor agrees that, in the event TVA reimburses Contractor under this
Section 10 for a cost incurred by Contractor and it is later determined that
Contractor is entitled to recover such cost from a third party, at TVA’s request
Contractor shall use reasonable efforts to recover such cost and upon such
recovery shall reimburse TVA for amounts previously paid by TVA based on said
cost. Reasonable costs incurred by Contractor in pursuing such recovery at TVA’s
request shall be reimbursed by TVA; provided that where Contractor and/or other
purchasers from Contractor also receive a benefit from pursuing such recovery,
the cost thereof shall be equitably shared.
          d. In the event TVA’s transportation cost for shipment of coal
delivered hereunder increases during any one-year period at a rate greater than
twenty percent (20%) of the transportation cost in effect on June 1, 2006, TVA
may terminate the Contractor’s right to proceed under this contract without
further obligation or liability to either party hereunder or at law by giving
Contractor sixty (60) days’ advance written notice of such termination any time
within one year after TVA begins incurring such cost increase. Notwithstanding
the previous sentence, TVA cannot give such sixty (60) days’ advance written
notice of such termination prior to January 1, 2009. However, in lieu of
termination, Contractor may elect to reduce the Base Price of coal to cover the
increased portion of the transportation cost above the aforementioned limit, in
which case the contract shall remain in full force and effect. Contractor’s
election must be set forth in writing within thirty (30) days of TVA’s notice of
termination. Such election by Contractor shall be irrevocable and binding for
that increase and, shall be effective as of the date of

-20-



--------------------------------------------------------------------------------



 



TVA’s written notification of the cost increase. TVA may invoke the provisions
of this Subsection d. each and every time its costs exceed the limit set forth
above.
          e. Contractor shall keep accurate records and books of accounts in
machine readable form supporting the cost increases claimed under this
Section 10. TVA, or its agents, shall have the right to audit without
restrictions and at no additional cost to TVA, at any time during normal working
hours, all costs incurred by Contractor and billed to TVA under this Section 10
and may examine Contractor’s records specifically relating thereto. Any payments
to Contractor which are not in accordance with Contract terms or are not
supported by valid evidence shall be refunded to TVA or may be deducted by TVA
from any payments otherwise due to Contractor. If TVA makes an overpayment to
Contractor as a result of Contractor overbillings or charges not in accordance
with Contract terms, Contractor shall be liable to TVA for interest on the
amount of such overpayment, to be computed (1) for the period beginning on the
date the overpayment was made to Contractor and ending on the date Contractor
repays the amount of such overpayment to TVA or, in the event TVA deducts such
overpayment from any amounts otherwise due Contractor, ending on the date TVA
deducts such overpayment, and (2) at the rate or rates identified in the Prompt
Payment Act. Contractor shall preserve and make available its records, both
manual and those which are in machine readable form, for a period of 3 years
from the date of final payment by TVA.
     11. Remedies:
          a. This Subsection 11.a. does not apply to a situation where another
Contract provision provides a different procedure, such as Subsection 9.d. If
either party in good faith believes that the other party has failed to comply
with any term or condition of this Contract, such nonbreaching party shall give
the breaching party oral notice, to be followed by written confirmation, of any
such violation. Such violation to be treated as follows:
     (i) If such breaching party fails to correct a curable contract violation
within seven (7) days of first notice, the nonbreaching party shall have the
right to suspend further deliveries until the breaching party provides adequate
assurance(s) to the nonbreaching party that the breaching party will comply with
all provisions of this Contract, such assurance to be given in writing within
seven (7) days after such

-21-



--------------------------------------------------------------------------------



 



suspension. If the breaching party fails to provide such adequate assurance(s)
within the time specified or timely provides such reasonable assurance(s) but
the breaching party does not correct the curable contract violation(s) within
seven (7) days after giving such assurances, the nonbreaching party shall have
the right, but not the obligation, to terminate this Contract.
     (ii) In the case of a Contract violation by the breaching party that is not
curable (including, but not limited to, violations of Section 5, Source, of this
Contract or of Section 6. Officials Not to Benefit, of the General Long-Term
Contract Conditions), upon providing notice as described above, the nonbreaching
party shall have the immediate right, but not the obligation, to terminate or
suspend for up to thirty (30) days, further deliveries under this Contract. If
the nonbreaching party suspends further deliveries, then, upon expiration of
said thirty-day period, the nonbreaching party shall either direct the
nonbreaching party to continue performance of this Contract or terminate this
Contract.
          b. If this Contract is terminated or suspended by TVA, or if damages
apply pursuant to termination or suspension, except as excused by Force Majeure
or as a result of TVA’s failure to perform, if Contractor fails for any reason
to deliver all or part of the quantity of coal to be delivered hereunder, fails
to meet the agreed upon delivery schedule (Section 3), or fails to deliver coal
meeting the Quality Specifications in Section 9 above and TVA rejects the coal
or suspends or terminates Contractor’s performance hereunder and the coal is not
made up as mutually agreed by TVA and Contractor, Contractor shall pay TVA for
each ton of such deficiency (the “Deficiency”) an amount equal to the positive
difference, if any, obtained by subtracting the Base Price for the Deficiency
from the Replacement Price. If such difference is negative, neither Party shall
have any obligation to make any deficiency payment to the other. “Replacement
Price” means the price at which TVA, acting in a commercially reasonable manner,
purchases substitute coal for the Deficiency including liability incurred by TVA
with respect to the transportation or other handling of the replacement coal or,
absent such a purchase, the market price for such quantity of coal F.O.B. the
Delivery Point, as determined by TVA in a commercially reasonable manner. It is
expressly agreed that TVA shall not be required to enter into a replacement
transaction in order to determine Replacement Price. Damages will be billed
within ten (10) days of accrual and paid fifteen (15) days after receipt of
billing. TVA may deduct any such excess costs from any amount otherwise due
Contractor under this Contract or otherwise.

-22-



--------------------------------------------------------------------------------



 



          c. If this Agreement is terminated or suspended by Contractor, except
as TVA is excused by Force Majeure or other provisions of this contract or as a
result of Contractor’s failure to perform, if TVA fails to accept all or any
part of the quantity of coal to be delivered hereunder for any reason, or if TVA
fails to meet the agreed upon delivery schedule (Section 3) and the coal is not
made up as mutually agreed by TVA and Contractor, TVA shall pay Contractor for
each ton of the Deficiency an amount equal to the positive difference, if any,
obtained by subtracting the Sales Price from the Base Price. If such difference
is negative, neither Party shall have any obligation to make any deficiency
payment to the other. “Sales Price” means the price at which Contractor, acting
in a commercially reasonable manner, resells (if at all) the Deficiency or,
absent such a sale, the market price for such quantity of coal F.O.B. the
Delivery Point, as determined by Contractor in a commercially reasonable manner.
It is expressly agreed that Contractor shall not be required to enter into a
replacement transaction in order to determine the Sales Price. Damages will be
billed within ten (10) days of accrual and paid fifteen (15) days after receipt
of billing.
          d. Each party hereby stipulates that the payment obligations set forth
in this section are reasonable in light of the anticipated harm and the
difficulty of estimation or calculation of actual damages.
          e. Neither Contractor nor TVA shall be liable to the other for
consequential, incidental, punitive, special, exemplary or indirect damages,
lost profits, or business interruption damages, whether by statute, in tort or
in contract, under any indemnity provision or otherwise. Neither party shall be
liable to the other party for losses or damages which result from the death of
or bodily injury to such other party’s employees, contractors or agents or
damage to such other party’s property due to the performance or non-performance
of this Agreement, except, in each case, to the extent such claims arising from
the negligence or misconduct of such party.
          f. If either TVA or Contractor suspends or terminates the other
party’s deliveries hereunder or under any other provision of this Contract and
such suspension or termination is finally adjudicated, to have been improper,
then the nonbreaching party’s sole remedy for such improper termination or
suspension shall be to require rescheduling of all coal not delivered due to
such termination or suspension, such coal to be rescheduled for delivery on
dates acceptable to both parties,

-23-



--------------------------------------------------------------------------------



 



but in any event not later than contract expiration. The price to be paid for
such rescheduled coal shall be that in effect at the time of delivery.
     12. Notices:
          Unless otherwise provided for in the Agreement, any contractual notice
required to be given to either party shall be deemed duly given by registered,
certified, or first-class mail, telecopy, telegram or electronic mail (email) to
the intended party at the following address or at such changed address as may
from time to time be designated in a notice similarly delivered or mailed.
Except as expressly provided herein, any notice shall be deemed to have been
given when sent. Communications by telecopy, telegram or email shall be
confirmed within 72 hours, excluding holidays, by depositing a copy of the same
in the post office for transmission by registered, certified, or first-class
mail in an envelope properly addressed as follows:
          In the case of Contractor to:
Vice President of Sales and Marketing
COALSALES, LLC
701 Market St., Ninth Floor
St. Louis, MO 63101
          In the case of TVA to:
Contract Administrator
Tennessee Valley Authority
Fossil Fuels
1101 Market Street, LP 5G
Chattanooga, Tennessee 37402-2801
          Either party may, by written notice to the other, change the
representative or the address to which such notices and communications are to be
sent.
     13. Shipping Notices:
          a. For all rail-delivered coal Contractor shall forward by fax to the
Destination Plant Manager(s) and Contract Administrator and Terminal Supervisor,
a daily notification, as to coal shipped. This shipping notice must include the
contract number, traffic control number, railcar numbers, origin, name of mine,
size of coal, shipping date, and approximate date of arrival and such other
information as TVA from time to time may reasonably require. In addition,
Contractor must complete the bill of lading (provided by TVA), and forward this
document to the railroad and plant for proper identification. TVA shall have the
right to require Contractor to transmit all of the above-referenced information
via electronic data

-24-



--------------------------------------------------------------------------------



 



transfer direct to TVA’s computer system. Contractor is responsible for ensuring
that it’s computer system is compatible with TVA’s computer system.
          b. For all barge-delivered coal Contractor shall forward by fax to the
individual named in the consigning instructions, Destination Plant Manager(s),
and Terminal Supervisor, if applicable, a daily notification, as to coal
shipped. This shipping notice must include the contract number, barge number,
origin, traffic control number, name of mine, size of coal, shipping date, and
approximate date of arrival. TVA shall have the right to require Contractor to
transmit all of the above-referenced information via electronic data transfer
direct to TVA’s computer system. Contractor is responsible for ensuring that
it’s computer system is compatible with TVA’s computer system.
          c. Contractor must take whatever stops are necessary to ensure that
shipping notices are received by the Contract Administrator and the plant or
terminal prior to delivery of the coal. The plant or terminal will not unload
coal until a correct shipping notice is received and Contractor will be
responsible to a carrier or TVA for any demurrage charges resulting from delays
due to late or improper notification.
     14. Transportation:
          a. TVA reserves the right to specify reasonable limitations on the
type and size of transportation equipment, the method of transportation
(including railroad carrier lots, barge load lots where lots are necessary to
provide the lowest transportation rate possible), and the exact routing to be
used whether or not transportation is provided by TVA. TVA may reject any
shipment made in disregard of such specifications. Title to the coal and risk of
loss and damage shall pass to TVA at the Delivery Point unless such coal fails
to meet, on the basis of visual inspection or laboratory analysis, any of the
Rejection/Suspension Specifications set forth in Section 9, in which case title
to such coal and risk of loss or damage shall, at all times, remain with
Contractor.
          b. For all coal to be delivered hereunder, it shall be Contractor’s
responsibility to load the coal and furnish loading devices which shall be
suitable and fit for the purpose contemplated in this Contract. Contractor shall
be governed by carrier’s instructions regarding the height and distribution of
the load, weight of cargo, and other instructions which carrier deems necessary
for safe transportation.

-25-



--------------------------------------------------------------------------------



 



Contractor shall allow carrier’s inspection of loaded equipment to assure
compliance with carrier’s loading instructions.
          c. For all coal shipped, it shall be Contractor’s responsibility to
visually inspect the transportation equipment prior to each loading and
ascertain that the equipment is empty and suitable for loading. Any equipment
found mechanically unsound for loading or contaminated with material shall not
be loaded. Contractor shall be responsible for all costs incurred by TVA,
including the cost of any coal lost in transit, resulting from Contractor’s
failure to comply with these requirements.
          d. For all coal purchased for delivery by rail, whether f.o.b. railcar
or f.o.b. destination fossil plant, Contractor shall be responsible for loading
each car to the appropriate capacity as required by the rail carrier. In
addition, each trainload shipment tendered under this contract shall be loaded
to the minimum trainload weight as required by the rail carrier. Contractor’s
account will be charged with any charges assessed to TVA because of Contractor’s
failure to observe any minimum weight loading requirements. The gross weight of
each car shall not exceed the maximum allowed by the carrier. If cars are found
to be loaded in excess of such maximum, it shall be Contractor’s responsibility
to correct the load at Contractor’s expense, including but not limited to,
Contractor’s payment to the carrier of a per car switching charge, as well as
any demurrage charges which may accrue while the car or cards await correction
in load. Contractor agrees to comply with the requirements of TVA’s coal
transportation contract(s) with respect to loading.
          e. Contractor shall be responsible for any demurrage that accrues at
any loading point as a result of Contractor or its subcontractors not being
prepared to load the coal as scheduled. The carrier shall invoice Contractor and
Contractor shall pay said carrier for all origin demurrage charges which accrue
at the loading point(s).
          f. The explicit obligation of this Contract is that it will be
performed in accordance with all applicable laws. Therefore, transportation of
coal by Contractor to the Destination Plant, if applicable, shall comply with
applicable highway laws and regulations governing the weight of vehicles,
vehicle safety, and the operation of vehicles on public roads. If any Contractor
fails to comply with such laws or regulations, TVA shall have the same rights
provided under Section 9, Quality and Specifications, for failure to meet the
requirements thereof, including but not limited to the right to reject coal
delivered in

-26-



--------------------------------------------------------------------------------



 



overweight trucks. To ensure compliance with this provision and to help protect
the road and highways, TVA may require that Contractor furnish a copy of the
“certified” truck weight ticket for all truck delivered coal. Regardless of the
actual weight of any truck coal received, the maximum gross weight that can be
recorded for a single truck will be limited to the applicable maximum weight
enforced by law. Any weight exceeding that maximum weight may be deducted from
the total weight of coal used for payment purposes.
          g. TVA reserves the right to ship to any plant or storage blending
facility any coal purchased f.o.b. any shipping point, TVA may from time to time
direct deliveries to any other plant or location. For coal purchased f.o.b. any
plant, or storage blending facility, or shipping point, and if such deliveries
cause an increase or decrease in the transportation cost borne by Contractor in
performing this contract, an adjustment shall be made in the contract price to
reflect the changes in such transportation cost.
          h. When shipping F.O.B. barge, Contractor is required to leave the
ends of barges open to allow the removal of accumulate water and unloading of
coal.
          i. The Base Prices per ton under this Contract are applicable for
Quality A coal loaded in barges at Uniontown, Kentucky ( Ohio River Mile 842.9).
In addition to these Base Price costs, TVA incurs a barging cost to deliver this
coal. In the event Contractor ships coal from any source where the coal is not
loaded in the barge at the designated Delivery Point above and TVA’s barging
costs are different to the Destination Plant to which TVA intends to ship the
coal, the price of that coal shall be adjusted, up or down, so that the
delivered cost to TVA’s Destination Plant is the same cents-per-million Btu cost
as if it were loaded at the designated Delivery Point. This subsection 14.i. is
not intended to permit shipment of coal from any source other than those
identified elsewhere in this Contract.
     15. Payments, Invoices:
          Payments under this contract are subject to the provisions of the
Prompt Payment Act (31 U.S.C. Sections 3901-3907). Payments as are provided for
in this Contract or by law will be made by Electronic Fund Transfer (EFT). EFT’s
will be made not more than thirty (30) calendar days, after the later of:
(i) receipt of a proper invoice(s) by TVA at the Accounts Payable Department,
P.O. Box 15500, Knoxville, Tennessee 37901-5500; or (2) receipt and unloading of
the coal at TVA’s fossil plants. In

-27-



--------------------------------------------------------------------------------



 



preparing invoices, Contractor shall multiply the number of tons delivered by
the Base Price applicable at the f.o.b. Delivery Point, plus or minus any
adjustments that have been made effective under Contract provisions. For
purposes of this provision only, “proper invoice” shall mean a numbered and
dated invoice containing the complete name of Contractor, agent’s name (if any),
contract group number, contract number, total amount due, correct weights (as
defined below), traffic control number, shipping date, mine at which the coal
was produced, together with any documentation required to be submitted therewith
by any other provision of this Contract.
     16. Weights:
          a. Unless the parties determine circumstances require determination by
other methods, all coal shipped shall be weighed by Contractor at origin, on
belt scales or truck scales which are maintained and periodically calibrated for
accuracy as required herein. Contractor shall notify TVA immediately upon the
occurrence of inaccurate weighing or absence of actual weighing. Contractor
shall confirm such notification in writing to TVA within seven (7) working days
of the date of each occurrence. Such confirmation shall identify each affected
coal shipment. Contractor’s account shall be adjusted for any coal inaccurately
weighed or not weighed, such adjustment to be made at whatever time such
occurrence(s) becomes known to TVA.
          b. Contractor shall perform scale certification tests on its scales at
a minimum annually, however, in addition to the annual certification test,
Contractor shall perform load tests on its’ scales quarterly or more often than
quarterly when requested by TVA. TVA shall be responsible for the cost of
additional requested tests unless the results thereof show that the scale failed
to conform to certification standards, in which event Contractor shall be
responsible for such costs. The aggregate weights determined during any payment
period shall be acceptable as the quantity of coal sold and purchased during
such period for which invoices are to be rendered and payments to be made.
     TVA shall have the right to have a representative present at any and all
time during TVA loadings to observe determination of weights. If TVA should at
any time question the accuracy of the weights thus determined, TVA shall so
advise Contractor and Contractor shall permit TVA’s representatives to test
Contractor’s weighing devices or methods. If such tests show the weighing
devices to be in error, or if the weighing devices otherwise rare determined to
be in error, the weighing devices shall be adjusted to an

-28-



--------------------------------------------------------------------------------



 



accurate condition. In the event TVA and Contractor are unable to agree upon
such tests and adjustments, or the devices or methods thereof, the weighing
devices and methods shall be tested and adjusted to a condition of accuracy by a
qualified third party, mutually chosen by TVA and Contractor, and the cost of
the testing and adjusting by such third party shall be shared equally by TVA and
Contractor.
     If Contractor’s weighing devices or methods are determined to be in error
over 0.5%, an appropriate adjustment shall be made to the affected weights and
related invoices and payments. Such adjustments shall be made retroactively to a
date midway between the date on which the weighing devices were last tested and
calibrated and the date on which the inaccuracy in weighing methods or devices
was first questioned and prospectively until the date on which the weighing
methods and devices are corrected.
          c. All scales used by Contractor to determine the governing weight of
coal shall be maintained and operated in accordance with the National Institute
of Stands and Technology Handbook 44.
     17. Contract Administrator/Contracting Officer:
          The Manager of Coal Acquisition and Supply has designated the Contract
Administrator who administers this Contract for TVA as his/her duly authorized
representative to act on behalf of TVA, for all purposes in the administration
of this Contract, such designation to continue until revoked or modified by the
Manager of Coal Acquisition and Supply . The Contract Administrator shall serve
as TVA’s “Contracting Officer” with respect to matters arising under terms of
this contract that provide for action by the Contracting Officer.
     18. Disputes:
          The parties agree that any lawsuit between them that asserts a claim
or claims arising out of or related to this contract (whether sounding in
contract, tort, or otherwise) shall be filed and litigated to conclusion only in
the United States District Court for the Eastern District of Tennessee at
Knoxville, and each Party hereby consents to the jurisdiction and venue of that
court for all such lawsuits. The Parties further agree that in any such
litigation (1) each will stipulate to have a United States

-29-



--------------------------------------------------------------------------------



 



Magistrate Judge conduct any and all proceedings in the litigation in accordance
with 28 U.S.C. S 636 (c) and FED.R.Civ.P.73 and (2) each will waive any right it
may have to a trial by jury.
     19. Clean Air Act and Other Environmental Requirements:
          If any new environmental law is enacted or new regulation is
promulgated which becomes effective during the term of this Agreement,
Contractor shall first make all reasonable efforts to change its operations or
equipment in order to permit TVA to continue utilizing the maximum amount of
coal meeting the existing coal quality specifications under the Agreement. If
after all such reasonable efforts have been made and TVA cannot continue to
utilize all of the coal to be delivered hereunder, TVA may reduce coal shipments
hereunder on a pro-rata basis with any/all of TVA contracts utilizing similar
coal.
          If as a result, Contractor’s contract tonnage is reduced hereunder,
then TVA shall promptly notify Contractor, in writing, of the new required coal
quality specifications for any replacement tonnage. Contractor shall consider
and evaluate what steps can be reasonably taken to meet the new coal quality
specifications. TVA and Contractor agree to negotiate in good faith, with
neither party under any obligation, in an attempt to reach a new agreement or an
amendment of this contract that will provide for delivery of coal that will be
of a quality consistent with TVA’s requirements resulting from such
environmental changes in law. If the parties fail to reach a new agreement or an
amendment of this contract, Contractor shall have the right to match the product
and price selected by the TVA to replace the remaining coal requirements for the
term of the agreement on an equivalent price per ton less twenty-five cents per
ton.
     20. Unilateral Termination Right:
          In addition to any other termination rights provided in this contract
or at law, both parties expressly reserve the right, upon one hundred and fifty
(150) days’ prior written notice to other party, to unilaterally terminate this
Contract; provided, however, that the terminating party shall pay to other party
an amount equal to twenty-five (25) percent of the Base Price, multiplied by the
remaining number of tons scheduled for delivery from the effective termination
date herein through the earliest applicable date for termination pursuant to the
reopening provision under Section 1, Contract Term; or if there is no

-30-



--------------------------------------------------------------------------------



 



renegotiation provision capable of effectuation after the date of termination
under this Section 20, then through the date of expiration of this Contract;
provided further, that the remaining number of tons scheduled for delivery shall
be based on the remaining monthly tonnage required to be delivered hereunder
Said payment by terminating party to non-terminating party shall constitute
non-terminating party’s sole remedy against terminating party for any loss,
cost, or damage incurred by non-terminating party as a result of terminating
party’s termination under this section. Terminating party shall have no further
obligation or liability under the contract or at law except with respect to coal
delivered prior to said termination date as otherwise provided in Section 8,
Adjustment for Quality, Section 15, Payment, Invoices, and Section 16, Weights.
     21. Permitted Assignment:
          Except as expressly permitted by the terms of this Section 21, neither
party shall have the right or the power to assign this Contract or any of its
rights under this Contract in whole or in part without the prior written consent
of the other party. Either party may assign this Contract without written
consent to its parent company, a company wholly owned by or controlled by or
under the common control with such party, to an entity acquiring all or
substantially all of the assets of that party, or for purposes of securing
indebtedness, or in the case of TVA, the sale of all or a substantial portion of
its coal-fired generation assets, but no such assignment shall release the
assigning party from the obligation to perform this Contract, unless the other
party consents thereto in writing. Any such assignee shall assume and agree to
be bound by the terms and conditions of this Agreement. Any consent to an
assignment under this provision shall not be construed as a waiver of this
provision with regard to any subsequent assignment.

-31-



--------------------------------------------------------------------------------



 



     22. WARRANTIES:
          EXCEPT AS EXPRESSLY STATED IN THIS CONTRACT, CONTRACTOR MAKES NO
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, REGARDING
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.
     23. Contract Components:
          This Term Coal Contract; Exhibit I and II, General Long-Term Contract
Conditions; Limitation on Use of Outside Influence (ID-67); Coal Producer’s
Statement(s); and the Subcontracting Plan (on file with TVA), and attached maps
constitute parts of this Contract.
          IN WITNESS WHEREOF, the parties hereto have caused this agreement to
be executed as of the aforesaid date by their duly authorized representatives.

            Contractor:
      By:           (Signature)        Title:           Date          TENNESSEE
VALLEY AUTHORITY
      By:           (Signature)        Title:           Date:     

-32-



--------------------------------------------------------------------------------



 



         

EXHIBIT I
     Approved sources as identified in Section 5

                  Mine/Reserve   County/State   Owner/Operator   MSHA/No.  
Permit No.
 
               
Highland
  Henderson/KY   Highland Mining Company, LLC   *   *

 

*   To be supplied by Contractor.

-33-



--------------------------------------------------------------------------------



 



EXHIBIT II
EXAMPLE CALCULATION OF PRICE ADJUSTMENT
FOR QUALITY VARIATIONS
ON COAL

                  Assume:   Typical Analysis   Qtrly. Wtd. Avg. Analysis
 
               
Btu/lb (as-received)
    11,300       11,400  
Ash (as received)
    10.00 %     9.00 %
Total Moisture
    13.00 %     12.50 %
SO2 in lbs./mmBtu at 97.5%
    5.20       5.10  

Price equals $31.62
Ash Adjustment Increase/Decrease is $0.19 per percentage point
Moisture Adjustment Increase/Decrease is $0.11 per percentage point
Pounds of SO2 per mmBtu Adjustment Increase/Decrease is $0.25 for each tenth of
a
pound.
Btu example for Section 8.b.
Btu Adjustment = (Quarterly Average Value — Typical Analysis) X Price
Typical Analysis
Btu Adjustment = (11,400 -11,300) X $31.62
11,300
Btu Adjustment = $0.28 per ton
Ash example for Section 8.c.
Ash Adjustment = (Typical Analysis — Quarterly Average Value) X Adjustment
Ash Adjustment = (10.00 — 9.00) X $0.19
Ash Adjustment = $0.190 per ton
Moisture example for Section 8.d.
Moisture Adjustment = (Typical Analysis — Quarterly Average Value) X Adjustment
Moisture Adjustment = (13.00 — 12.50) X $0.11
Moisture Adjustment = $0.055 per ton
SO2 example for Section 8.e.
SO2 Adjustment = (((Typical Analysis — Quarterly Average Value) X 10) X
Adjustment
SO2 Adjustment = (((5.20 — 5.10) X 10) x $0.25)
SO2 Adjustment = $0.25 per ton

-34-



--------------------------------------------------------------------------------



 



GENERAL LONG-TERM CONTRACT CONDITIONS
TABLE OF CONTENTS

             
1.
  Verification of Date, Inspection of Records and Mine Sources     40  
 
           
2.
  Coal Mining Reclamation and Conservation Requirements     40  
 
           
3.
  Relationship of Parties — Producer’s Statement     42  
 
           
4.
  Nonassignability; Subcontracts; Designation and Termination of Agent     42  
 
           
5.
  Waivers     43  
 
           
6.
  Officials Not to Benefit     43  
 
           
7.
  Contingent Fees     43  
 
           
8.
  Convict Labor     43  
 
           
9.
  Walsh-Healey Act     43  
 
           
10.
  Discrimination on the Basis of Age     43  
 
           
11.
  Small Business Policy     44  
 
           
12.
  Liquidated Damages for Subcontracting Plans     44  
 
           
13.
  Utilization of Woman-Owned Business Concerns     45  
 
           
14.
  Affirmative Action and Equal Opportunity     45  
 
           
15.
  Safety and Health     45  
 
           
16.
  Anti-Kickback Procedures     45  
 
           
17.
  Drug-Free Workplace     46  
 
           
18.
  Environmentally Acceptable Facilities Clean Air and Water     46  

-35-



--------------------------------------------------------------------------------



 



GENERAL LONG-TERM CONTRACT CONDITIONS
     1. Verification of Data, Inspection of Records and Mince Sources: TVA, its
employees, agents, or representatives, shall have the right, after prior notice
and at a reasonable time to inspect Contractor’s or, of applicable, its
producer’s records and mines and related facilities to verify the accuracy of
the data supplied by Contractor to support its request for price adjustments or
to establish Contractor’s actual cost change under section 10, Contract Price
Adjustments, in the Base Contract and for purposes of determining Contractor’s
compliance with the provisions of this contract. Information obtained by TVA,
its employees, agents, or representatives, in examining Contractor’s or its
producer’s records or inspecting Contractor’s or its producer’s mines shall not
be disclosed to third parties without the Contractor’s consent, unless
disclosure is ordered by a court of competent jurisdiction, is made for purposed
of any litigation or proceeding (judicial, administrative, or investigatory)
involving this contract, or is otherwise required by law.
     2. Coal Mining Reclamation and Conservation Requirements: The following TVA
reclamation and conservation requirements are applicable to all spot contracts
for the purchase of coal:
          a. TVA Policy on Areas from Which Coal will Be Procured: Coal Mining —
Land and Water Resource Protection. TVA accepts no coal mined from locations in
or near areas officially designated by state or federal agencies, or identified
by TVA, as wild or scenic river areas, wild, wilderness, natural scenic, public
recreation areas or under study pursuant to legislative authority for any such
official designation, except where special circumstances exist. No coal will be
accepted from locations in or near areas designated under legislative authority
as potential sites for the above uses, unless, after coordination with the
appropriate agencies, TVA determines that the coal can be mined without
substantially adversely affecting the area’s potential for such use. In such
cases and also in cases involving offerings of coal from mines in or near other
visually important areas such as major highways or population centers, special
provisions designed to protect aesthetic values may be incorporated in the
purchase contracts. No coal will be accepted from areas in which, in TVA’s
judgment, mining would adversely affect a public water supply and such adverse
effect cannot be avoided by proper reclamation.

-36-



--------------------------------------------------------------------------------



 



          b. Contractor agrees that all sources of coal delivered shall be in
substantial compliance with all state and federal reclamation laws, including
the Surface Mining Control and Reclamation Act of 1977 and all regulations
issued thereunder. Violations of any such law or regulation shall constitute a
breach of contract, entitling TVA to exercise its remedies under this contract
or as provided by law. TVA will not accept coal mined from any source,
stockpile, or otherwise during any period when the source is subject to a
cessation order issued by the Office of Surface Mining and Reclamation (OSM) or
any state reclamation enforcement agency for violation of reclamation
requirements. TVA also reserves the right to either terminate this contract or
suspend deliveries under the contract from any source whatsoever when any
authorized source listed in the contract, or as it may hereafter be amended, is
subject to cessation order. Coal which is not delivered due to such cessation
order or suspension shall not be considered excusable, and TVA may purchase
replacement coal for the Contractor’s account. If, upon appeal the Contractor
under OSM’s or the appropriate state’s regulations, a cessation order is held to
have been improperly issued, the Contractor shall not be liable for the cost of
replacement coal, and any coal not delivered due to the order or suspension may,
at Contractor’s option, be canceled or rescheduled upon delivery terms
reasonably acceptable to TVA. This constitutes Contractor’s exclusive remedy
against TVA in the event of a wrongful issuance of a cessation order by OSM or a
state agency.
          c. TVA reserves the right to require and Contractor agrees to perform
over and above the requirements specified by law any special or additional
reclamation work which TVA deems necessary to ensure that the mining operation
complies with TVA’s overall policy for protection and enhancement of the
environment. TVA agrees to compensate Contractor for the performance of such
work in an amount to be mutually agreed upon before the commencement of work. No
work performed by Contractor shall be deemed special or additional reclamation
work for the purposes hereof unless it is so designated in writing the Contract
Administrator.
          d. TVA, its agents, and assigns shall have the right to enter upon any
of the land affected by Contractor’s mining operation, at any time and without
the necessity of giving notice, for any purpose related to enforcing these
reclamation and conservation requirement s or to observe mining or reclamation
completed or in progress.

-37-



--------------------------------------------------------------------------------



 



          e. TVA will not accept coal from sources mined under the
16-2/3 percent exemption allowed under P.L. 95-87, unless it can be documented
that the source will be mined and reclaimed to the performance standards
established under P.L. 95-87, and furthermore, that the operation has the
concurrence of the coal mining and regulatory (primacy) authority established by
this law in the state from which the coal is to be mined.
     3. Relationship of Parties — Producer’s Statement:
          a. Regardless of whether the Contractor is the producer of the coal to
be furnished or is the sales agent of one or more producer, the Contractor binds
and obligates itself for the full and faithful performance of the contract in
its entirety.
          b. If the Contractor is not the producer of the coal to be delivered
hereunder, Contractor represents that it has contracted directly with the
producer(s) who has (have) executed the Coal Producer’s Statement(s) for the
delivery of the coal to TVA.
     4. Nonassignability; Subcontracts; Designation and Termination of Agent:
          a. Except as otherwise provided for in the contract, neither this
contract nor any interest herein or any payments hereunder shall be assigned
without the written consent of TVA, which consent TVA may withhold in its sole
discretion. In the event TVA shall give such consent, the same shall not be
construed as a waiver of this provision with regard to any subsequent
assignment. TVA may assign its rights under this contract to any responsible
party.
          b. The Contractor shall, on request, file with TVA copies of all
subcontracts and terms of commitments with subcontractors, and TVA shall have
the right to disapprove of any subcontractor within five (5) days after receipt
of such information. Peabody Coal Company, LLC, Highland Mining Company, LLC and
Arclar Company, LLC are hereby approved as subcontractors by TVA.
          c. No designation of any agent by the Contractor to submit invoices,
receive payments, or take any other action in connection with the performance or
administration of this contract shall be effective or recognized by TVA until
the Contractor has given written notice of such designation and TVA has give
Contractor specific written notice of its approval thereof.

-38-



--------------------------------------------------------------------------------



 



          d. If Contractor notifies TVA in writing of the termination of any
agent that Contractor may have therefore designated to administer this contract
on its behalf, TVA may thereafter rely on such notice of termination in all
dealings wit Contractor or a successor agent.
     5. Waivers: No waiver of any breach of this contract shall be held to be a
waiver of any other breach. Unless a remedy is expressly designated as
exclusive, all remedies afforded under the contract shall be in addition to
every other remedy provided herein or by law.
     6. Officials Not To Benefit: Not member of or delegate to Congress or
Resident Commissioner, or any officers, employee, special Government employee,
or agent of TVA shall be admitted to any share or part of this contract or to
any benefit that may arise therefrom unless it be made with a corporation for
its general benefit; nor shall the Contractor offer or give, directly or
indirectly, to any officer, employee, special Government employee, or agent of
TVA any gift, gratuity, favor, entertainment loan, or any other thing of
monetary value, except as provided in 5 C.F.R. part 2635. Breach of this
provision shall constitute a material breach of this contract, and TVA shall
have the right to exercise all remedies provided in this contract or at law.
     7. Contingent Fees: The Contractor warrants that no person or selling
agency has been employed or retained to solicit or secure this contract upon an
agreement or understanding for a commission, percentage, brokerage, or
contingent fee, excepting bona fide employees or bona fide established
commercial or selling agencies maintained by the Contractor for the purpose of
securing business. For breach or violation of this warranty, TVA shall have the
right to terminate this contract without liability or in its discretion to
deduct from the contract price or consideration the full amount of such
commission, percentage, brokerage, or contingent fee.
     8. Convict Labor: Contractor shall not employ in the performance of this
contract any person undergoing sentence of imprisonment at hard labor.
     9. Walsh-Healey Act: All the representations and stipulations in 41 C.F.R.,
§ 637(d) are incorporated by reference.
     10. Discrimination on the Basis of Age: Contractor shall comply with
Executive Order 11141.

-39-



--------------------------------------------------------------------------------



 



     11. Small Business Policy: The requirements of 15 U.S.C. § 637(d) are
incorporated by reference.
     12. Liquidated Damages for Subcontracting Plans:
          a. Failure to make a good-faith effort to comply with the
subcontracting plan, as used in this clause, means a willful or intentional
failure to perform in accordance with the requirement s of the subcontracting
plan approved under the section of the Request for Proposals titled SMALL
BUSINESS AND SMALL DISADVANTAGED BUSINESS SUBCONTRACTING PLAN (attached to this
contract and made a part hereof) or willful or intentional action to frustrate
the plan.
          b. If, at contract completion, or in the case of a commercial products
plan, at the close of the fiscal year for which the plan is applicable, the
Contractor has failed to meet its subcontracting goals and the Contracting
Officer decides in accordance with paragraph (c) of this clause that the
Contractor failed to make a good-faith effort to comply with its subcontracting
plan the Contractor shall pay TVA liquidate damages in an amount equal to the
actual dollar amount by which the Contractor failed to achieve each subcontract
goal or, in the case of a commercial products plan, that portion of the dollar
amount allocable to government contracts by which the Contractor failed to
achieve each subcontract goal.
          c. Before the Contracting Officer makes a final decision that the
Contractor has failed to make such good-faith effort, the Contracting Officer
shall give the Contractor written notice specifying the failure and permitting
the Contractor to demonstrate what good-faith efforts have been made. Failure to
respond to the notice may be taken as an admission that no valid explanation
exists. If, after consideration of all the pertinent data, the Contracting
Officer finds that the Contractor failed to make a good-faith effort to comply
with the subcontracting plan, the Contracting Officer shall issue a final
decision to that effect and require that the Contractor pay the government
liquidated damages as provided in paragraph b. of this section.
          d. With respect to commercial products plans, i.e., company-wide or
division-wide subcontracting plans, the Contracting Officer of the agency that
originally approved the plan will exercise the functions of the Contracting
Officer under this clause on behalf of all agencies that warded contracts
covered by that commercial products plan.

-40-



--------------------------------------------------------------------------------



 



          e. The Contractor shall have the right of appeal, under the section in
this contract titled DISPUTES, from any final decision of the Contracting
Officer.
          f. Liquidated damages shall be in addition to any other remedies that
TVA may have.
     13. Utilization of Woman-Owned Business Concerns: It is the policy of the
United States Government that woman-owned businesses shall have the maximum
practicable opportunity to participate in the performance of contracts awards by
and federal agency.
          The Contractor agrees to use its best efforts to carry out this policy
in the award of subcontracts to the fullest extent consistent with the efficient
performance of this contract. As used in this contract, a “woman-owned business”
concern means a business that is at least 51% owned by a woman or women who also
control and operate it. “Control” in this context means exercising the power to
make policy decisions. “Operate” in this context means being actively involved
in the day-to-day management.
     14. Affirmative Action and Equal Opportunity: To the extent applicable,
this contract incorporates by reference the “Affirmative Action for Disabled
Veterans and Veterans of the Vietnam Era” clause 41 C.F.R. § 60-250.4; the
“Affirmative Action for Handicapped Workers” clause 41 C.F.R. § 60-741.4; and
the “Equal Opportunity” clause, 41 C.F.R. § 60-1.4. Contractor shall comply with
applicable regulatory requirements, including, information reports and
affirmative action programs.
     15. Safety and Health: All sources supplying coal purchased under this
contract shall be in full compliance with the Federal Mine Safety and Health Act
of 1977 and regulations issued thereunder. Failure to comply shall constitute a
breach of contract, permitting TVA to exercise its remedies under this contract
or as provided by law.
     16. Anti-Kickback Procedures: In its operations and business relationships,
Contractor shall have in place and follow reasonable procedures designed to
prevent and detect possible violations of the Anti-Kickback Act of 1986 (41
U.S.C. §§ 51-58), (Act). If Contractor believes a violation of the Act may have
occurred, it shall promptly give TVA’s Inspector General written notice.
Contractor shall cooperate fully with TVA or any other federal agency
investigating a possible violation of the act. Contractor agrees to incorporate
the substance of this section, including this sentence, in all subcontracts
under this contract.

-41-



--------------------------------------------------------------------------------



 



     17. Drug-Free Workplace: In submitting its offer, Contractor certifies it
will comply with Public Law No. 100-690, the Drug-Free Workplace Act of 1988.
     18. Environmentally Acceptable Facilities Clean Air and Water: Contractor
hereby stipulates and agrees as follows:
          (1) That Contractor included in its offer a statement listing any
facility or facilities to be utilized in performance of this contract or any
subcontract enabling the performance of this contract which have given rise to a
conviction under Section 113 (c) of the Clean Air Act or Section 309 (c) of the
Federal Water Pollution Control Act. If no such list is included in accordance
with the foregoing, then submission of an offer shall constitute certification
by the offeror that no facility or facilities to be utilized in performance of
this contract or any subcontract enabling the performance of this contract have
given rise to such conviction.
          (2) To comply with all the requirements of Section 114 of the Clean
Air Act and Section 308 of the Federal Water Pollution Control Act relating to
inspection, monitoring, entry, reports, and information, as well as all other
requirements specified in Section 114 and Section 308 of the Clean Air Act and
the Federal Water Pollution Control Act, respectively, and all regulations and
guidelines issued thereunder.
          (3) That Contractor shall notify the awarding official if any facility
to be utilized for this contract has given rise to a conviction under Section
113(c) of the Clean Air Act or Section 309 (c) of the Federal Water Pollution
Control Act. Prompt notification shall be required prior to contract award.
          (4) That Contractor will include or cause to be included the criteria
and requirements in subparagraphs (1) through (4) of this provision in all
subcontracts of $100,000 or more and all subcontracts for indefinite quantities
which may be $100,000 or more in any year, and Contractor will take such action
as TVA may direct as a means of enforcing such provision. Contractor shall not
award a subcontract without the prior written approval of TVA to any
subcontractor whose performance would involve the use of any facility or
facilities which has given rise to a conviction under Section 113 (c) of the
Clean Air Act or Section 309 (c) of the Federal Water Pollution Control Act.
Prompt notification shall be required prior to contract award.

-42-



--------------------------------------------------------------------------------



 



LIMITATION ON USE OF OUTSIDE INFLUENCE
ID-67 — Lobbying. This solicitation and any resulting contract are subject to
the requirement of Public Law No. 101-121 (31 U.S.C. § 1352), which prohibits
certain lobbying activities and requires disclosure of certain others, and to
TVA’s implementing regulations published at 55 Fed. Reg. 6736 (18 C.F.R. 1315).

A.   Prohibition, Certification, and Disclosures.

  (1)   Appropriated Funds. Section 319 of Public Law No. 101-121 provides that
none of the funds appropriated by any act of Congress may be expended by the
recipient of a federal contract, grant, loan, or cooperative agreement to pay
any person for influencing or attempting to influence an officer or employee of
any agency, a Member of Congress, an officer or employee of Congress, or an
employee of a cooperative agreement to pay any person for influencing or
attempting to influence an officer or employee of Congress, or an employee of a
Member of Congress in connection with: (a) the awarding of any federal contract;
(b) the making of any federal grant; (c) the making of any federal loan; (d) the
entering into of any cooperative agreement; or (e) the extension, continuation,
renewal, amendment, or modification of any federal contract, grant, loan, or
cooperative agreement.     (2)   Certification. By signing the certification
entitled “Certification for Contracts, Grants, Loans, and Cooperative
Agreements,” at the end of this section (“Certification”), the offeror shall
certify that it has not violated the foregoing prohibition.     (3)   Other Than
Appropriated Funds. Except as provided in subsection D, below, if offeror has
paid or will pay any funds other than federal appropriated funds to any person
for influencing or attempting to influence an officer or employee of any agency,
a Member of Congress, an officer or employee of Congress, or an employee of a
Member of Congress, in connection with this offer, the offeror shall complete
and submit to TVA Standard Form-LLL, “Disclosure of Lobbying Activities,” in
accordance with its instructions. (Copies of Standard Form-LLL may be obtained
from the TVA representative for this solicitation.) The requirements of this
subsection A(3) shall not apply to payments of reasonable compensation to
regularly employed officers or employees. The term “regularly employed,” with
respect to an officer or employee of a person requesting or receiving a
contract, means an officer or employee who is employed by such a person for at
least 130 working days within one year immediately preceding the date of the
submission that initiates TVA’s consideration of such person for receipt of such
contract.

B.   Updating. At the end of each calendar quarter in which there occurs any
even that materially affects the accuracy of the information contained in the
Certification or, if applicable, Standard Form-LLL, the offeror shall file with
TVA an initial or new Standard Form-LLL with such new information or
modifications as are necessary to correct any inaccuracies in the information
originally declared and certified.

C.   Subcontractors. In the even a contract is awarded to the offeror under this
solicitation, the successful offeror shall include or cause to be included the
form of the Certification in any subcontract exceeding $100,000 at any tier. The
successful offeror shall promptly file with TVA each Standard Form-LLL provided
by a subcontractor.

D.   Exceptions. The prohibition described in subsection A(1) above and the
disclosure requirements in subsection A(3) do not apply in the case of (1) a
payment of reasonable compensation made to an officer or employee of the offeror
to the extent that the payment is for agency and legislative liaison activities
not directly related to a federal action referred to in subsection A; or (2) any
reasonable payment to a person, or any payment or reasonable compensation to an
officer or

 



--------------------------------------------------------------------------------



 



employee of the Contractor, if the payment is for professional or technical
services rendered directly in the preparation or negotiation of this offer or
any resulting contract.

E.   Definitions. Terms not defined herein shall have the meanings ascribed to
them in Public Law No. 101-121 and TVA’s implementing regulations.

F.   Penalties. (1) Any person who makes an expenditure prohibited by Public Law
No. 101-121 shall be subject to a civil penalty of not less that $10,000 and not
more than $100,00 for each such expenditure; and (2) any person who fails to
file or amend a certification required under subsection A(2) above or a
disclosure required to be filed or amended under subsection A(3) above shall be
subject to a civil penalty of not less that $10,000 and not more that $100,000
and to such other remedies as may apply for each such failure.

Certification for Contract, Grants, Loans, and Cooperative Agreements
The undersigned certifies, to the best of his or her knowledge and belief, that:

(1)   No federal appropriated funds have been paid or will be paid by or on
behalf of the undersigned to any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the awarding of any federal contract, the making of any federal grant, the
making of any federal loan, the entering into of any cooperative agreement, and
the extension, continuation, renewal, amendment, or modification of any federal
contract, grant, loan, or cooperative agreement.

(2)   If any funds or other than federal appropriated funds have been paid or
will be paid to any person for influencing or attempting to influence an officer
or employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, “Disclosure of Lobbying Activities, “ in
accordance with its instructions.

(3)   The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans and cooperative
agreement) and that all subrecipients shall certify and disclose accordingly.

This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by 31 U.S.C. 1352. Any person who fails to file the required
certification shall be subject to a civil penalty of not less than $10,000 and
not more than $100,000 for each failure.

 